Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 1 of 69




                    EXHIBIT 3
          Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 2 of 69




The Food
Court
Trends in Food and Beverage
Class Action Litigation


FEBRUARY 2017
           Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 3 of 69




© U.S. Chamber Institute for Legal Reform, February 2017. All rights reserved.
This publication, or part thereof, may not be reproduced in any form without the written permission of the U.S. Chamber Institute for Legal Reform.
Forward requests for permission to reprint to: Reprint Permission Office, U.S. Chamber Institute for Legal Reform, 1615 H Street, N.W.,
Washington, D.C. 20062-2000 (202.463.5724).
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 4 of 69




Table of Contents
Executive Summary............................................................................................................... 1

The Surge of Food Class Actions.......................................................................................... 5

Litigation Theories and Trends. . ......................................................................................... 17

Impact of Recent Appellate Decisions.............................................................................. 33

Settlements Primarily Benefit Lawyers, Not Consumers................................................. 38

Recommendations.............................................................................................................. 46




Prepared for the U.S. Chamber Institute for Legal Reform by

Cary Silverman and James Muehlberger, Shook, Hardy & Bacon L.L.P.
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 5 of 69




Executive Summary
If you eat, then you are probably a member of a class action. In fact,
it is likely that without your knowledge, plaintiffs’ lawyers have told
courts that they represent you in dozens of lawsuits. A close review
of the litigation makes clear that the vast majority of these class
actions result from lawyers shopping for cases, not consumer fraud.
About five years ago, a small cadre of             The following sections present this
class action lawyers turned its attention to       report’s key findings on lawsuits
food manufacturers. The attorneys found            targeting food and beverage marketing
that terms used in food labeling, such as          based on an in-depth review of court
“natural,” the packaging of products, and          records, docket monitoring services,
advertising opened the door to bringing            legal publications, and other sources.
lawsuits on behalf of consumers. These
lawyers have argued that they do not need          The Surge in Litigation
to show that consumers saw, heard, or
                                                   •   Food marketing class actions increased
relied on the labeling or advertising at issue
                                                       from about 20 in 2008 to over 425 active
when deciding to purchase the product, but
                                                       cases in federal courts in 2015 and 2016.
only that consumers might be misled.
                                                   •   About 120 new food class actions were
The theories of litigation are shifting, but the
                                                       filed in or removed to federal court in
torrent of lawsuits has only grown stronger.
                                                       2015. Filings increased in 2016, with over
There are now hundreds of active food class
                                                       170 new food class actions filed in or
actions in the federal courts and more in
                                                       removed to federal court.
state courts. A few are so laughable that
courts have quickly thrown them out. Some          •   State courts host many additional
are withdrawn or dismissed, typically as a             lawsuits, some of which plaintiffs’
result of a private settlement. Many more              attorneys have drafted to avoid removal
are litigated for years. Several of these              to federal court under the Class Action
lawsuits have reached multimillion dollar              Fairness Act.
settlements that line the pockets of lawyers,
but provide little or no benefit to consumers.




1                                                                                        The Food Court
          Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 6 of 69




The “Food Courts”                                   Litigation Targets & Theories
•   Three-quarters of food class actions in         •   Claims challenging products advertised as
    federal courts are in four states: California       “natural” remain most frequent, and have
    (36%), New York (22%), Florida (12%),               expanded to include lawsuits targeting
    and Illinois (7%). Another 10% of cases             similar representations such as “nothing
    are spread among federal courts in                  artificial” or “preservative free.” The U.S.
    Missouri, New Jersey, and Pennsylvania.             Food and Drug Administration’s (FDA)
    Plaintiffs’ lawyers file very few food              active consideration of the use of the term
    class actions in other jurisdictions.               “natural” on food labeling has led some
                                                        courts to place such lawsuits on hold.
•   The Northern District of California
    remains the most popular jurisdiction           •   Food class actions are increasingly
    for food class actions, but the Eastern             targeting products marketed as healthy or
    and Southern Districts of New York are              instances where images on the package,
    experiencing a surge.                               such as fruits and vegetables, could
                                                        purportedly mislead a consumer to believe
•   Some local jurisdictions, such as certain           the product is healthier than it is.
    areas of California and St. Louis, Missouri,
    are also hot spots for food litigation.         •   “Slack fill” litigation, which challenges
                                                        unneeded extra space in product
•   A relatively small number of law firms              packaging, is on the rise. Plaintiffs’
    file most food marketing class actions.             lawyers filed 10 slack fill cases in 2013
    Some firms specialize in particular types           and 2014. During 2015 and 2016, they
    of claims, cut-and-paste complaints, and            filed over 65 new slack fill class actions
    recycle the same individuals as class               targeting food and beverages. Key courts
    representatives.                                    have thrown out some of the most
                                                        questionable cases, including claims
•   While many major food companies                     alleging Starbucks’ iced coffee deceptively
    are defendants in these class actions,              includes ice that reduces the amount of
    plaintiffs’ lawyers are also suing family-          coffee. Some slack fill lawsuits, however,
    owned businesses and small employers.               have settled for significant sums.

                                                    •   Plaintiffs’ lawyers filed over 50 class
                                                        actions against retailers that sell “100%
                                                        grated Parmesan cheese” in 2016, the
                                                        largest single surge of food class actions
                                                        to date. The lawsuits allege that the
                                                        presence of a small amount of an FDA-
                                                        approved food additive that keeps cheese
                                                        from clumping renders the product not
                                                        100% cheese.




    U.S. Chamber Institute for Legal Reform                                                          2
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 7 of 69



•   There was a recent uptick in claims            •   Courts are reluctant to promptly dismiss
    against liquor makers, alleging products           all but the most ridiculous or deficient of
    such as bourbon and whiskey are not                complaints. A few district court judges in
    “handmade,” and against brewers alleging           key jurisdictions, however, have dismissed
    consumers may believe that the beer is             food class actions, finding the allegations
    made in small, craft breweries. Courts             made are contrary to common sense.
    have largely dismissed these claims,
    though some remain pending.                    Ninth Circuit Weighs In
•   Some class action lawyers are                  •   Food class actions are now reaching the
    targeting products that contain partially          appellate level, but the mixed results are
    hydrogenated oils (PHOs), known as trans           not likely to slow the litigation machine.
    fats. Courts have found that federal law           Four recent Ninth Circuit rulings will
    preempts lawsuits that conflict with FDA           impact future food litigation:
    regulations that require products with a
                                                       •   In placing a hold on “natural” litigation
    nominal amount of PHOs to be labeled
                                                            while the FDA considers use of the
    0% trans fat. But the FDA’s recent policy
                                                            term in advertising, Kane v. Chobani
    phasing out trans fats has led to another
                                                            may reduce the plaintiffs’ bar’s
    flurry of lawsuits, even though the agency
                                                            enthusiasm for such suits.
    has given manufacturers until 2018 to
    change their products.                             •    bner v. Fresh could temper slack fill
                                                           E
                                                           claims targeting food and beverages,
•   Plaintiffs’ lawyers are increasingly testing
                                                           particularly products in ordinary
    products, or relying on testing conducted
                                                           packaging.
    by others, to allege that food products
    include trace amounts of substances that           •    he non-precedential ruling in Brazil
                                                           T
    render the product’s labeling inaccurate               v. Dole could spur more “all natural”
    or misleading. Such complaints often                   suits, but also highlights challenges
    lack the detail needed to determine the                plaintiffs’ lawyers face in satisfying
    accuracy of the testing method.                        class certification standards.
•   Plaintiffs’ lawyers and advocacy groups            •    riseno v. ConAgra Foods’ rejection
                                                           B
    may focus future lawsuits on food makers               of a “standalone” ascertainability
    that highlight positive aspects of products            requirement will make district courts
    containing added sugar. Already, a firm                within the Ninth Circuit more attractive
    has filed a series of lawsuits targeting               for filing food and other consumer
    numerous breakfast cereals. These                      class actions.
    lawsuits allege that consumers would be
    misled to believe cereals such as Cocoa
    Puffs and Lucky Charms are healthy
    simply because they are labeled as
    containing whole grain.




3                                                                                           The Food Court
          Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 8 of 69




Settlements Primarily Benefit                             receive millions in fees, consumers are
                                                          usually eligible to seek a nominal cash
Lawyers, Not Consumers                                    payment, product vouchers, or products
•   Upon receiving a letter from a plaintiffs’            in the mail.
    lawyer threatening to file a lawsuit, some
    food and beverage makers settle cases             •   Consumers, who often do not feel they
    they view as meritless to avoid litigation.           were wronged, do not benefit from this
    After a lawsuit is filed, many cases are              system. Some consumers file claims or
    voluntarily dismissed, which typically                gladly accept free money or products.
    indicates a private settlement under which            Ultimately, these litigation costs are
    the plaintiffs’ lawyer and individual plaintiff       reflected in the prices of products.
    get paid, but consumers receive nothing.
                                                      Recommendations for Reform
•   In certified class actions, about half of
                                                      •   Courts, legislatures, and regulatory
    the settlement money often goes to the
                                                          agencies all have a role to play in restoring
    lawyers who bring the case for their fees
                                                          commonsense to food class action
    and costs, and to pay the cost of claims
                                                          litigation. This section provides concrete
    administration. While plaintiffs’ lawyers
                                                          steps for the path forward.




    U.S. Chamber Institute for Legal Reform                                                           4
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 9 of 69




The Surge of Food Class Actions
In 2008, 19 consumer class actions were reportedly brought against
food and beverage makers in federal courts.1 That number reached
102 by 2012.2 Some predicted that the food litigation wave would
“peter out.”3 It has not.
A review of court dockets and other



                                                 “
resources revealed 118 new class actions
targeting the marketing of food and                   Overall, there were over
beverages filed in or removed to federal         425 active food marketing
courts in 2015. The pace of filings continued
to increase in 2016, with at least 171 more      class action lawsuits in the
of these cases filed in or removed to federal    federal courts during this


                                                                            ”
courts. Overall, there were over 425 active
food marketing class action lawsuits in the      two-year period.
federal courts during this two-year period.4

These figures are just the tip of the iceberg.   juice, cereal, frozen breakfast foods, instant
Many more cases are pending in state courts,     oatmeal, pasta, Parmesan cheese, yogurt,
for which it is not possible to get a precise    soup, tuna fish, hummus, salad dressing,
count.5 There are also numerous lawsuits         bread crumbs, olive oil, and iced tea are
that class action lawyers have threatened to     among the items on a very long list for
bring by sending businesses a demand letter.     plaintiffs’ lawyers who are shopping for a
Businesses sometimes choose to settle even       class action. Snack foods, such as protein
before a lawsuit is filed. They know that the    and granola bars, chips, and brownie mix,
cost of seeking dismissal of a claim, which      are particularly popular for lawsuits. And
could cost $50,000 to $100,000, is far more      when lawyers check out at the supermarket,
expensive than the $10,000 to $25,000 that       some head to the liquor store where they
the lawyer would accept to make the lawsuit      scan for products they think might lead a
go away.6                                        highly gullible consumer to believe a product
                                                 is completely “handmade” or go to a coffee
Targeted Products                                shop where they sue over the amount of ice
Food class action litigation spans the gamut     in iced coffee.
of products found in the supermarket, from
jarred cucumbers to tater tots. Orange



5                                                                                      The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 10 of 69




Common Claims                                    HEALTHY
                                                 Claims a product explicitly labeled
While the precise allegations in these           “healthy” includes ingredients that are not
lawsuits vary from case to case, claims          sufficiently nutritious.
generally fall in 10 categories (some
lawsuits fall in more than one area). Several    LOOKS HEALTHY
of these areas are explored in more depth in     Claims that consumers may believe a
this report’s discussion of litigation trends.   product is heathier than it is due to true
                                                 statements that emphasize positive
NATURAL                                          aspects of the product or images, such
Asserts that a product marketed as               as fruits or vegetables, displayed on the
“natural,” “nothing artificial,” or “no          product’s packaging.
preservatives” does not qualify for reasons
such as the presence of genetically              EVAPORATED CANE JUICE
modified organisms (GMOs) or synthetic           Targets products that distinguish between
ingredients, or the product’s processing.        evaporated cane juice (ECJ) and processed
One such suit, for example, alleges that         white sugar on the ingredient list, asserting
sour cream is deceptively advertised as          ECJ is misleading and should be replaced
natural because the cows that produce it         with “sugar.”
are fed genetically-modified corn or soy.7
These types of claims make up the largest        TRANS FAT
share of the food class action docket.           Asserts that any product that includes
                                                 partially hydrogenated oils, even at nominal
SLACK FILL                                       levels, violates consumer protection laws.
Claims a product’s container, box, or other
packaging includes extra space that might        PROCESSING
lead a consumer to believe he or she is          Challenges the labeling of a product as
getting more product than the package            “handmade,” or advertising that suggests
actually contains.                               a product is made in small batches or by
                                                 a small business, when it is actually mass
ORIGIN                                           produced.
Claims representations on the package may
confuse consumers as to where the product        OTHER REPRESENTATIONS
is made, such as by stating the product is       Challenges other representations on
“Made in the USA” when some ingredients          a product as potentially misleading or
may come from elsewhere, implying                untrue. For example, the lawsuit may
that beer is imported when it is made            allege that cheese sold as 100% grated
domestically, or labeling yogurt “Greek”         Parmesan is not actually 100% cheese
when it is not actually from Greece.             because it includes an additive that stops
                                                 it from clumping or that bread is not
SPECIFIC HEALTH CLAIM                            “baked in store” when it arrives frozen
Asserts that representations on a product        and is then baked.8
regarding its health benefits are overstated,
lack support, or are offset by other factors.



   U.S. Chamber Institute for Legal Reform                                                       6
          Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 11 of 69




 Frequently
 Targeted Products
 (Federal and Identified
                                                                           Juice/Juice Drinks 9%
                                                                           Alcoholic Beverages 5%

 State Class Actions                                                       Energy Drinks 4%
 Active in 2015-16)
                                                                           Coffee/Tea 4%
                            Other Food 29%

                                                                           Soft Drinks 2%
                                                                           Almond Milk 1%
                                                                           Other Drinks 2%


  Infant Food 2%
  Coconut Oil 2%                                      Snack Food 22%
       Yogurt 2%
 Canned Tuna 2%
       Cereal 3%                    Cheese 11%




Allegation
In Lawsuit
(Federal and Identified
                                                                           Not Healthy As Labeled 2%

                                                                           Not Healthy As Looks 3%

State Class Actions                                                        Challenges Specific
Active in 2015-16)                                                         Health Claim 5%
                            Not Natural 31%                                Evaporated Cane
                                                                           Juice Listed 6%
                                                                           Contains Trans Fat 4%



 Added Sugar 1%
                                                          Slack Fill 12%
     Not Organic 1%
      Testing-Based
           Claim 3%
                                   Other Representation
        Processing
                                   Is Misleading 27%
        Method 2%
          Origin Is
     Misleading 2%
 Not Preservative
         Free 1%


 7                                                                                    The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 12 of 69




Food Courts: Three-Quarters of
Food Class Actions Are in Federal                    Food Class Actions Filed In
Courts in Just Four States
As food litigation began to surge, the
                                                     Or Removed To Federal Court
                                                     (Active Cases 2015-16)
Northern District of California quickly gained
a reputation as the nation’s “food court.”9 A
2013 report from the U.S. Chamber Institute                              FL 12%
for Legal Reform estimated that, at that time,                                    IL 7%
approximately 60% of food marketing class                                                   MO 4%
                                                          CA 36%
action lawsuits were filed in or removed to                                                 NJ 3%
federal courts in California.10 The Northern
                                                                                            PA 3%
District, headquartered in San Francisco,
hosted two-thirds of California’s food                                    NY 22%
litigation (and about one-third of food litigation          Other 13%
nationwide).11 By 2014, even judges within
the Northern District acknowledged “the
flood” of such cases inundating the court.12         Taken together, U.S. district courts in
                                                     California, New York, Florida, and Illinois host
Today, California’s federal courts remain a
                                                     more than three-quarters of the food class
hub of food litigation, but the state’s share
                                                     action lawsuits in the federal court system.
of the litigation has fallen to about 36% as
plaintiffs’ lawyers increasingly bring cases in      There are also a significant number of food
other areas of the country. California’s federal     class actions pending in the U.S. District
courts hosted approximately 150 active food          Courts for the Eastern District of Missouri,
class actions in 2015 and 2016. About 20% of         the Eastern and Western Districts of
all active food class actions in federal district    Pennsylvania, and the District of New Jersey.
courts nationwide are in the Northern District
of California.




                                                       “
New York has emerged as a rival to California
as a favorite jurisdiction for the food class
action bar. Federal courts in New York
                                                             Taken together, U.S.
now host over 20% of the nation’s food                 district courts in California,
litigation. The Eastern District of New York, in
particular, has experienced a surge of lawsuits
                                                       New York, Florida, and
targeting food products over the past two              Illinois host more than
years, and the Southern District of New York
                                                       three-quarters of the food
is not far behind. Other favorites of the class
action bar include federal courts in Florida,          class action lawsuits in the


                                                                                          ”
particularly the Southern District, and Illinois,      federal court system.
especially the Northern District.




   U.S. Chamber Institute for Legal Reform                                                              8
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 13 of 69



Together, federal courts in these states             against Chipotle Mexican Grill alleging that its
account for about 10% of the federal total.          products were not GMO-free as advertised,
                                                     when animals used for its products had eaten
Plaintiffs’ lawyers choose to file in these          genetically-modified feed.17 The Northern
jurisdictions due to a combination of factors,       District of California dismissed a similar
such as a liability-friendly state consumer          lawsuit, finding that no reasonable consumer
protection law or a perception that the              would interpret “non-GMO ingredients” in
district’s judges are prone to certify class         this manner.18
actions. Lawyers likely also file in these
states because of their large populations,           Illinois’ federal courts may be viewed as
from which they can draw larger classes and          hospitable to class actions due, in part,
settlements. These districts are often home          to a series of recent appellate decisions
to one or more plaintiffs’ law firms that are        that sided with plaintiffs.19 For example,
members of the “food bar.”                           after the U.S. Supreme Court vacated and
                                                     remanded certification of a consumer class
For example, in addition to its large size,          action alleging that front-loading washing
California is an attractive state for filing food    machines were prone to develop mold, the
litigation because of its plaintiff-friendly         Seventh Circuit reinstated its ruling affirming
consumer protection law, known as the                certification.20 Although the defendants
Unfair Competition Law. Certain regions,             claimed the class was overbroad because
such as the Bay Area, are perceived as having        most class members experienced no injury,
health-conscious, pro-plaintiff juries. California   the court brushed aside these arguments
has also been plagued by inconsistent court          and the significance of the Supreme Court’s
rulings, some of which have given hope of            tightening of class certification requirements.
success to plaintiffs’ lawyers.
                                                     New Jersey’s Consumer Fraud Act (NJCFA)
The recent surge of food class actions filed         is considered “one of the most consumer-
in federal courts in Brooklyn and Manhattan          friendly” laws in the nation.21 Under this
appears to result from a few plaintiffs’ firms       law, courts must award triple damages and
repeatedly filing such claims.                       attorneys’ fees for even minor, unintentional
                                                     violations.22 New Jersey also has among the
Florida, particularly South Florida, has an
                                                     longest statutes of limitations for consumer
aggressive plaintiffs’ bar.14 Their successes,
                                                     claims, six years,23 which allows for larger
such as a $20 million settlement with                class actions than most states.
Anheuser-Busch in 2015 ($3.5 million of
which went to the lawyers),15 have made              Relatively few of these lawsuits seek
the Sunshine State attractive for similar            certification of nationwide classes. Most
lawsuits.16 The district court has also shown a      allege claims under the consumer protection
willingness to entertain the most attenuated         law of the state in which the lawsuit is filed.
of cases. For example, the Southern District         Some add classes of consumers from other
of Florida denied a motion to dismiss a claim        states with plaintiff-friendly laws.




9                                                                                           The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 14 of 69




      “    Aside from federal courts in these states, what is
      extraordinary is the near absence of food class action lawsuits
      in most other jurisdictions, even when the same products


                                             ”
      are sold there.


Aside from federal courts in these states,        consumer litigation.”25 Over the past two
what is extraordinary is the near absence         years, a local attorney has alleged products
of food class action lawsuits in most other       ranging from candy to bread and cupcake
jurisdictions, even when the same products        mixes do not qualify as natural,26 and combed
are sold there. No other federal district court   the shelves for products that list “evaporated
appears to have more than a handful of active     cane juice.”27 St. Louis may become even
class actions targeting food and beverage         more attractive for these class actions after
marketing practices.                              a state appellate court ruled that plaintiffs’
                                                  lawyers can claim that consumers did not
The Class Action Fairness Act (CAFA) results      expect an ingredient to be contained in a
in the transfer of many multistate class          product labeled “natural,” even when it is
actions filed in state courts to the federal      clearly disclosed on the ingredient list.28 Cole
judiciary. For this reason, this report focuses   and Phelps counties also host food class
on cases in the federal court system, which       actions, primarily slack fill claims, brought by a
can be more readily identified and reviewed.      law firm based in Rolla, Missouri.29
However, there are also many class actions
pending in state courts. These lawsuits           Rise of the Food MDL
attempt to avoid federal jurisdiction by
seeking less than $75,000 per plaintiff and no    For nearly 50 years, the United States
more than $5 million in the aggregate, which      Judicial Panel on Multidistrict Litigation,
are the amounts necessary to trigger federal      known informally as the “MDL Panel,” has
jurisdiction under CAFA.                          coordinated the federal judiciary’s mass tort
                                                  and other litigation, when multiple, similar
The City of St. Louis Circuit Court in Missouri   cases are located in federal courts across
has become a particularly hot spot for food       the country. The cases are centralized for
class actions. St. Louis has a reputation         pretrial purposes before a single federal judge
for “fast trials, favorable rulings, and big      selected by the panel. Traditional examples of
awards.”24 The Missouri Merchandising             litigation transferred to MDLs include lawsuits
Practices Act (MMPA), under which these           resulting from airplane crashes, train wrecks,
suits are brought, is known as a law that         asbestos exposure, and product-related
“invites potential abuses through socially        injuries or deaths. MDL treatment of food
valueless lawsuits and unnecessary                marketing class actions is a more recent, and
                                                  increasingly common, addition.



   U.S. Chamber Institute for Legal Reform                                                        10
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 15 of 69



There are currently 11 active MDLs



                                                     “
addressing food marketing.30 These dockets
account for approximately one-third of the                 There are currently
food class actions pending in the federal
courts. They provide a representative
                                                     11 active MDLs addressing
assortment of the types of claims made in            food marketing. These
food class actions.                                  dockets account for
The largest and most recently established            approximately one-third
food MDL includes 49 class actions                   of the food class actions
alleging cheese is not “100% Parmesan”               pending in the federal


                                                                ”
because it includes a small amount of an
ingredient that keeps cheese from clumping           courts.
together.31 Another recently established MDL
includes cases asserting that containers
of McCormick & Company’s ground black
pepper are under-filled.32

A dozen copycat class actions claim KIND         Other MDLs include class actions alleging
LLC’s snack bars are advertised as “all          that 5-Hour Energy does not actually provide
natural,” “healthy,” and as “a good source of    a full five hours of energy, soft drinks include
fiber” with “no trans fats” when the products    an artificial ingredient, and orange juice is not
lack sufficient nutritional value, and contain   100% pure because of how it is processed.36
saturated fat and genetically modified or        Finally, there are the infamous lawsuits
synthetic ingredients.33                         alleging that some Subway “Footlong”
                                                 sandwiches were less than 12 inches.
Whole Foods faces 11 class actions filed on
behalf of shoppers who allege that its Greek     The latest absurd food class actions to be
yogurt contained more sugar than stated          considered for MDL treatment are lawsuits
on the label. A federal judge overseeing the     alleging that Starbucks’ hot beverages are
MDL dismissed the suits in February 2016,        under-filled and its cold beverages contain too
finding that the tests inappropriately relied    much ice. In that instance, the Judicial Panel
solely on testing by Consumer Reports, rather    on Multidistrict Litigation denied a request to
than subjecting the yogurt to independent        centralize litigation in August 2016.37
testing that met standards set by the FDA.34
The dismissal granted the plaintiffs leave to    For purposes of the case filing statistics in
amend their complaint, which they did the        this report, cases transferred to an MDL were
following month.35                               recorded based on the federal court in which
                                                 they were initially filed or removed.




11                                                                                       The Food Court
             Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 16 of 69


                                                                                                                Pending Class Actions
Active Federal Multidistrict Food Litigation38                        MDL District   Docket No.   Established
                                                                                                                (as of 1/17/17)

100% Grated Parmesan Cheese                                           N.D. III.      MDL-2705     6/2/16        49
Marketing & Sales Practices Litigation

McCormick & Company, Inc.,                                            D.D.C.         MDL-2665     12/8/15       14
Pepper Products Marketing and Sales Practices Litigation

KIND LLC “Healthy and All Natural” Litigation                         S.D.N.Y.       MDL-2645     8/7/15        12

Whole Foods Market, Inc., Greek Yogurt                                W.D. Tex.      MDL-2588     12/10/14      11
Marketing & Sales Practices Litigation

Coca-Cola Products Marketing & Sales Practices Litigation (No. II)    N.D. Cal.      MDL-2555     8/7/14        6

Subway Footlong Sandwich Marketing & Sales Practices Litigation       E.D. Wis.      MDL-2705     6/10/13       9

5-Hour Energy Marketing & Sales Practices Litigation                  C.D. Cal.      MDL-2438     6/5/13        16

Frito-Lay North America, Inc., “All Natural” Litigation               E.D.N.Y.       MDL-2413     12/12/12      11

Simply Orange Orange Juice Marketing & Sales Practices Litigation     W.D. Mo.       MDL-2361     6/11/12       8

Tropicana Orange Juice Marketing & Sales Practices Litigation         D.N.J.         MDL-2353     6/11/12       13

Glaceau Vitaminwater Marketing & Sales Practice Litigation (No. II)   E.D.N.Y.       MDL-2215     2/8/11        2

Total                                                                                                           151




  The Food Bar: Frequent Filers
  A relatively small but growing cadre of
  lawyers generates most of the food class
  action lawsuits. These lawyers have
  effectively deputized themselves as the
                                                                          “    These lawyers have
                                                                          effectively deputized
                                                                          themselves as the food police,
  food police, searching supermarkets for                                 searching supermarkets
  product packaging that opens a company
  up to a lawsuit.                                                        for product packaging that
                                                                          opens a company up to


                                                                                            ”
  Some law firms are known for repeatedly
  bringing a particular type of claim, such as                            a lawsuit.
  lawsuits targeting products advertised as
  “natural” or instances where a product’s
  packaging appears to be able to accommodate                           Lee Litigation Group, PLLC.39 In fact, the
  more food (slack fill litigation).                                    complaint targeting Sour Patch Kids sloppily
                                                                        contained references to “chewing gum” and
  For example, in a motion to dismiss a class
                                                                        “sugar-free gum,”40 remnants from similar
  action alleging that boxes of Sour Patch
                                                                        lawsuits filed by the firm.
  Kids Watermelon candy are under-filled,
  Mondelez International indicated that this                            Lawsuits filed by Steelman, Gaunt &
  lawsuit was, at the time, the latest of 14                            Horsefield provide another example of the
  cut-and-paste slack fill class actions filed by                       food litigation machine. On a single day,



        U.S. Chamber Institute for Legal Reform                                                                                   12
          Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 17 of 69



 October 25, 2016, the Missouri firm filed                 filer of food lawsuits, had “created a Rule 11
 nine class action lawsuits alleging that boxes            problem” in alleging that Capri Sun drinks
 of various brands of fruit snacks, Reese’s                were not “all natural” because they contain
 Pieces, Skittles, Junior Mints, Bit-O-Honey               citric acid. “It seems you don’t know if this
 candy, and pancake and waffle mixes are                   is natural or not. You have no idea,” Judge
 under-filled.41 Although brought against nine             Chhabria observed. “It seems like you didn’t
 different businesses in “relentlessly pursuing            do any investigation before filing the lawsuit.”43
 justice”42 for consumers, a substantial portion           Judge Chhabria dismissed the case.44
 of each complaint is identical.
                                                           Some lawyers file copycat class actions. After
 There is a sue first, ask questions later                 a firm files a complaint in one of the key food
 mentality, as U.S. District Court Judge Vince             court jurisdictions, lawyers in other areas file
 Chhabria recognized in deciding a case                    similar lawsuits on behalf of residents of their
 targeting Kraft’s Capri Sun drinks. In that               respective states.
 instance, Judge Chhabria stated during a
 hearing that Benjamin Lopatin of Eggnatz                  The table below presents a snapshot of some
 Lopatin & Pascucci, LLP, another frequent                 of the frequent filers in each food court.



Lawyer                  Plaintiffs’ Firm                   Primary      Common Claims / Targets

Jack Fitzgerald         Law Office of Jack Fitzgerald PC   California   Healthy products, added sugar, trans fat content
Trevor M. Flynn
Melanie Persinger
Ben F. Pierce Gore      Pratt & Associates                 California   Natural labels, specific health claims, evaporated
                                                                        cane juice
Scott A. Bursor         Bursor & Fisher, P.A.              California   Wide range of claims
L. Timothy Fisher                                          New York
Gregory S. Weston       The Weston Firm                    California   Trans fat content
Abbas Kazerounian       Kazerouni Law Group, APC           California   Slack fill claims, product origin, alcoholic beverages

Joshua Harris Eggnatz   Eggnatz, Lopatin & Pascucci, LLP   Florida      Natural labels, juice blends, Parmesan cheese
Benjamin M. Lopatin                                        California
Michael J. Pascucci
Tim Howard              Howard & Associates, P.A.          Florida      Natural labels, juice blends, Parmesan cheese,
                                                                        alcoholic beverages
C.K. Lee                Lee Litigation Group, PLLC         New York     Natural labels, slack fill claims
Anne Seelig
Michael R. Reese        Reese LLP                          New York     Natural labels, products that look healthy
Kim E. Richman          Richman Law Group                  New York     Natural labels, products that look healthy,
                                                                        organic products
Matthew H. Armstrong    Armstrong Law Firm                 Missouri     Natural labels, evaporated cane juice, slack fill claims,
                                                           Illinois     Parmesan cheese
David L. Steelman       Steelman, Gaunt & Horsefield       Missouri     Slack fill claims
Stephen F. Gaunt
Patrick Horsefield
Thomas A. Zimmerman     Zimmerman Law Offices, P.C.        Illinois     Alcoholic beverages, products labeled as maple and
                                                                        brown sugar flavor, tuna can slack fill claims




 13                                                                                                                  The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 18 of 69




The Class Representatives

                                                         “
Typically, lawyers who bring food class
                                                               It is not uncommon for
actions draft the complaints first, and only
later find a client.45 “The least likely way for         the named plaintiffs in food
a case to start is for a consumer to contact             class action lawsuits to be
us out of the blue and say ‘Hey we’ve been
                                                         family members, employees,
ripped off,’” noted a candid veteran class
action lawyer.46 It is not uncommon for the              or others with close ties to
named plaintiffs in food class action lawsuits           the network of lawyers
to be family members, employees, or others
                                                         and law firms that file the


                                                                       ”
with close ties to the network of lawyers and
law firms that file the complaints.47                    complaints.
For instance, Howard W. Rubinstein filed
at least 100 class actions, including many
involving food products, between 2000
and 201548 before he was suspended or
                                                   Some lawyers even develop lists of potential
disbarred from practice in courts in Texas
                                                   cases and then wait until they find a willing
and Florida.49 He was the instigator of a
                                                   person in the right jurisdiction to file a
lawsuit alleging consumers could be misled
                                                   lawsuit. For example, emails from lawyers
to believe “Crunch Berries” in Cap’n Crunch
                                                   in Rubenstein’s firm disclosed in the 5-Hour
are actual fruit.50 In his class action against
                                                   Energy litigation include:
5-Hour Energy, it was discovered that
the class representative, Vi Nguyen, was
                                                   	
                                                    “Just found a San Fran client for this case.
recruited to serve as a plaintiff by her cousin,
who worked for a Texas lawyer Rubinstein             But, She bought it today for the first time
knew. During a deposition, Nguyen admitted           if that matters.”
she had purchased two bottles of 5-Hour            and
Energy specifically to sue the manufacturer,
had never complained to the company nor             “I already have a complaint prepared for
sought a refund, and had signed a backdated          California based on the product not really
retainer agreement the week before the               being pomegranate juice. We just need
deposition, months after she lent her name to        a Cal client.”
the lawsuit.51

As Forbes columnist Daniel Fisher found,           As this type of correspondence shows,
“E-mails and other communications 5-Hour’s         the food litigation is driven by lawyers as
lawyers uncovered in their suit showed that        a money-making enterprise; it does not
Rubinstein belonged to a loose affiliation of      respond to consumer concerns.53
lawyers who ran an assembly-line process of
                                                   In fact, some class action law firms use
identifying companies to sue and then helping
                                                   the same people repeatedly as class
each other find plaintiffs.”52
                                                   representatives in consumer lawsuits against



   U.S. Chamber Institute for Legal Reform                                                         14
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 19 of 69




     “   It appears that class action lawyers are increasingly pursuing


                                                                                         ”
     smaller companies that can be pressured to pay a settlement.



different companies and products. Recent           Take, for example, three of the companies
repeat plaintiffs for the food litigation bar      recently named in class actions filed in
include, for example, Troy Backus (CA),54          St. Louis alleging that product labels misled
Mario Aliano (IL),55 Erika Thornton (MO),56        consumers by listing evaporated cane juice as
Lois Bryant (MO),57 Michelle Hu (NY),58 and        an ingredient rather than sugar.
Adam and Barry Stoltz (NY).59 When a case
settles, class representatives typically receive   Dr. Laura Trice, a physician, probably never
an “incentive payment” in the $1,500 to            thought her Venice, California business,
$5,000 range.                                      Laura’s Wholesome Junk Food,60 would be
                                                   accused of misleading consumers about its
In sum, class representatives are, at best,        products.60 Her little operation, established in
afterthoughts and, at worst, instruments of        2001, specializes in creating healthy snacks
the food litigation machine.                       with minimal processing.62 Dr. Trice not only
                                                   lists the ingredients in her products on the
The Defendants:                                    company’s website, but discusses why she
                                                   chose each ingredient. She explains why
Big and Small Businesses                           she avoids using white sugar and instead
Nearly every major food and beverage               sweetens her treats with dates, and, yes,
manufacturer faces the types of class actions      “a small amount of evaporated sugar cane
discussed in this report. However, one would       juice crystals.” Evaporated cane juice, she
be mistaken to believe that the surge of           notes “is sugar cane pressed and then left
litigation merely targets companies viewed         to crystallize with many of the nutritional
as having “deep pockets.” The companies            benefits of molasses intact.”63 She even
that are indiscriminately named in lawsuits        posted a YouTube video explaining the
that often allege trivial infractions include      difference. But her small business now faces
family-owned businesses and small startup          a lawsuit.
companies. It appears that class action
lawyers are increasingly pursuing smaller
companies that can be pressured to pay a
settlement.




15                                                                                         The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 20 of 69



Taos Mountain Energy Foods was also hit          Each of these three companies—from
with one of these lawsuits, stemming from        California, New Mexico, and Colorado—finds
its sale of organic snack bars.65 Taos started   itself enmeshed in class action litigation filed
out as a two-person operation in 2011, built     in the St. Louis Circuit Court.
up to 15 employees, and plans to create 15
more full-time jobs by 2020. It is based in      The targeting of small businesses goes
the small historic village of Questa, New        beyond cane juice lawsuits in Missouri. For
Mexico. Taos serves as the anchor tenant         instance, Lenny & Larry’s, a business with
for a previously-vacant warehouse,               about a dozen employees, was sued in
helping revitalize Questa after a mine closed    Florida’s Miami-Dade County.70 The class
in 2014.66                                       action alleges that the company’s protein-
                                                 packed vegan cookies are not “all natural,”
EN-R-G Foods LLC was targeted due to its         and, while they are advertised as containing
sale of Honey Stinger energy chews and           “no eggs, no dairy,” there is a “cloud of
protein bars.67 The family-owned business,       doubt” as to whether they are actually vegan
based in Steamboat Springs, Colorado, has        because, as the packaging notes, they are
its roots in a company founded by Ralph and      made in a facility that also processes meat
Luella Gamber in 1946. It developed a honey-     and eggs.71 The small Southern Californian
based energy bar as an alternative to candy      company is an entrepreneurial success story,
bars in 1954. The couple’s grandson, Bill        having been named to Inc. Magazine’s list
Gamber, reestablished the company in 2002.       of fastest-growing private businesses in the
Honey Stinger now has about 40 employees         country in 2012.72
and has plans to continue to grow.68 This
past September, the company purchased            It costs virtually nothing, aside from a nominal
a larger headquarters, opting to remain in       court fee, for a plaintiffs’ lawyer to file a cut-
Steamboat, a decision praised by business        and-paste complaint. But hiring a lawyer
and community leaders as an economic win         to defend against a lawsuit, and settle or
for the city.69                                  dismiss it, can cause real pain for a small
                                                 business, its employees, and its community.




   U.S. Chamber Institute for Legal Reform                                                       16
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 21 of 69




Litigation Theories and Trends
The theories asserted by plaintiffs’ lawyers in food class action
litigation are evolving. While once focused on whether a product
qualifies as “natural,” the litigation now has a far broader range. Does
a product look healthier than it is? Can more of the product fit in the
package? Does the product include any amount of trans fat? Is the
product labeled “handmade” when machines play a role?
Can a test identify a trace amount of a substance that might suggest
a product’s labeling is inaccurate? When shopping for lawsuits, these
are the latest questions on the class action lawyers’ list.
First Wave of Litigation                        FDA has not recognized any meaningful
                                                difference between genetically-modified
ALL NATURAL CLAIMS                              foods and foods developed by traditional
When litigation targeting food marketing        breeding.74
took off, claims challenging products
labeled “natural” or “all natural” were most    Plaintiffs’ lawyers even filed 30 class action
common. Plaintiffs’ lawyers find these          lawsuits against orange juice makers,
claims particularly attractive because of the   alleging that the products’ processing
lack of a legal definition of what qualifies    renders them no longer “100% pure”
as natural, consumers’ varied expectations,     or natural.75
and how use of the term may vary for
different types of products.73                  Food makers respond that where
                                                consumers may differ on whether they
These lawsuits often allege that the            consider an ingredient natural, they can
product includes an ingredient that could be    make their own purchasing choices based
viewed as synthetic. Other lawsuits claim       on the ingredient list on the packaging.
that a product is not natural because it may    In addition, they note that reasonable
contain a genetically-modified ingredient,      consumers would expect the inclusion of
such as corn or soy, even though the            some of the challenged ingredients. For




17                                                                                    The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 22 of 69



example, baking powder, a leavening agent,        “natural.”82 The comment period closed on
and thickening agents, such as xanthan            May 10, 2016. The FDA is now considering
gum and corn starch, serve functional             thousands of submitted comments.
purposes, such as making muffins rise.76
                                                  As a result of the FDA’s active
The FDA has struggled with the issue of           consideration of this issue, the Ninth Circuit
what makes a product natural. The agency          stayed a “natural” case under the primary
abandoned an attempt to regulate “natural”        jurisdiction doctrine.83 Federal district
in the late 1980s and into the 1990s, citing      courts in California,84 New York,85 New
resource constraints and other priorities.77      Jersey,86 and Missouri have followed this
The FDA’s current policy leaves a large           approach.87
gray area. It simply states that the term
“natural” with respect to food means              In recent months, plaintiffs’ lawyers appear
“nothing artificial or synthetic (including all   to be filing fewer “natural” lawsuits relative
color additives regardless of source) has         to other types of allegations in food class
been included in, or has been added to, a         actions, which have risen. While the
food that would not normally be expected          FDA’s past reluctance to weigh in fueled
to be in the food.”78                             such lawsuits, its consideration of the
                                                  issue now may have temporarily quelled
In 2013, two federal judges entered               them. Another possible reason for the
six-month stays and another judge                 declining use of this theory is that fewer
administratively terminated claims alleging       manufacturers are using the term “natural”
that manufacturers could not label products       to avoid becoming an easy lawsuit target.88
as natural when they contain genetically
modified ingredients.79 The judges invited        EVAPORATED CANE JUICE
the FDA to address the issue so that courts       Another early litigation theory that
could make consistent rulings, but the FDA        remains popular is that use of the term
declined. An agency official responded            “evaporated cane juice” among a product’s
in 2014 that taking such a position would         ingredients, rather than sugar, is misleading
require public notice and comment, input          to consumers. Businesses use the term
from other agencies, examination of               to refer to the presence of sweeteners
science and technology, and consideration         derived from the fluid extract of sugar
of consumer preferences.80 She concluded          cane, which distinguishes it from white
that, due to limited resources and higher         refined sugar. Plaintiffs’ lawyers filed at
priorities, the FDA could not undertake           least 50 ECJ lawsuits between 2012 and
such an effort.81                                 early 2014.89 These class actions target
                                                  products including yogurt, almond milk,
However, the following year, the agency           pasta sauce, snack bars, juice drinks,
did just that. In November 2015, the FDA,         pancake mix, and cookies that list ECJ
in response to four citizen petitions filed       among their ingredients.
by industry associations, a food producer,
and a consumer group, began accepting
public comment on how it might define



   U.S. Chamber Institute for Legal Reform                                                         18
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 23 of 69



In May 2016, the FDA dealt a blow to food       “scouring the shelves for products with
makers, finding that describing sweeteners      ‘evaporated cane juice’ on the labels.”92
made from sugar cane on food labels             It has.93 In fact, in just one week in
as “evaporated cane juice” is false or          November 2016, a lawyer filed a dozen
misleading because it may suggest the           cut-and-paste ECJ lawsuits in St. Louis,
sweetener is juice from a vegetable or          Missouri.94
fruit.90 The FDA said manufacturers should
instead refer to the ingredient as “sugar” or   Current Targets and Theories
“cane sugar.”
                                                THE NEW “ALL NATURAL”: PRODUCTS
                                                LABELED “HEALTHY” OR THAT LOOK HEALTHY
The FDA expressed its view in guidance to
                                                The “natural” litigation is evolving. Recently
the industry that is not legally binding. The
                                                filed class actions challenge products
guidance has, however, armed plaintiffs’
                                                advertised as “nothing artificial,” “no
lawyers who have pending lawsuits and
                                                preservatives,” or “nutritious” on grounds
led companies defending such claims to
                                                similar to “natural” claims. Like the “natural”
settle. Manufacturers are also likely to
                                                lawsuits, plaintiffs’ lawyers bringing the “not
quickly revise food labels to reduce the risk
                                                healthy” class actions assert for a number
of liability.
                                                of reasons that a product does not meet
Some courts had placed ECJ lawsuits on          these broad, undefined terms.95
hold as the FDA considered the issue.91
                                                Even when a product is not advertised
The FDA’s guidance has revived them.
                                                as natural, healthy, or nutritious, lawsuits
Observers predicted that the guidance
                                                claim that images on the packaging or in
document would send plaintiffs’ lawyers
                                                advertising may mislead consumers to
                                                believe the product is more nutritious than
                                                it actually is. A classic example is the 2012
                                                lawsuit against Nutella. That lawsuit was




     “
                                                brought by a mother who alleged she was
                                                “shocked to learn” Nutella had nutritional
          Even when a product is
                                                value similar to a candy bar after she viewed
     not advertised as natural,                 TV ads.96 In a commercial, a mother says
     healthy, or nutritious,                    that the hazelnut chocolate spread “is
                                                perfect on multi-grain toast and even whole-
     lawsuits claim that images
                                                wheat waffles” and is a “great and easy
     on the packaging or in                     way to give my family a breakfast they will
     advertising may mislead                    want to eat.”97 The ad touted the product’s
                                                use of “quality ingredients” like hazelnuts,
     consumers to believe the
     product is more nutritious


                           ”
     than it actually is.




19                                                                                    The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 24 of 69



skim milk, and a hint of cocoa, but did          Class action lawyers continue to file
not mention the product’s sugar and fat          comparable lawsuits. For example, an
content.98 A similar ad went slightly further,   October 2016 lawsuit alleges that Naked
stating that moms can use Nutella “to get        juices are named after healthy foods like
my kids to eat healthy foods” and that           kale, include pictures of those ingredients on
she “spreads a little on all kinds of healthy    the label, and prominently state the products
things.”99 Did such statements and images        have “no sugar added” on the label when
of a happy family truly lead any reasonable      they have as much or more sugar than a
consumer to believe a chocolaty hazelnut         soft drink.104 The suit is baseless, PepsiCo
spread is a health food?                         says, noting that “[a]ny sugar present in
                                                 Naked Juice products comes from the fruits
The success of that lawsuit, which resulted      and/or vegetables contained within and the
in a significant settlement by a family-run      sugar content is clearly reflected on label for
business (see p.43), may have spurred more       all consumers to see.”105
litigation challenging labeling or advertising
that allegedly makes products look healthier     Companies cannot even sell a donut
than they are, even when the label fully         without lawyers claiming that consumers
discloses their ingredients. For instance,       are so gullible they will believe there
lawsuits filed in 2015 allege that images        are health benefits in jelly-filled snacks.
on the label of Gerber’s “Puffs,” marketed       A lawsuit filed against Krispy Kreme in
for toddlers, may lead shoppers to assume        November 2016 alleges that the company’s
the product includes fruits and vegetables,      raspberry-filled pastries do not contain
even though the product is labeled a “cereal     real raspberries, depriving donut-eaters
snack” and does not include any fruits or        of a “rich source of Vitamin C, Vitamin K,
vegetables on the ingredient list. Two such      Potassium, and dietary fiber” and nutrients
cases were dismissed, with one judge             that “help fight against cancer, heart
stating simply that a “reasonable consumer       and circulatory disease, and age-related
should—well, read the label.”100                 decline.”106 The lawsuit similarly alleges
                                                 that the company’s glazed blueberry
Similarly, the Northern District of California   donuts and donut holes do not contain real
dismissed a lawsuit targeting Plum               blueberries, robbing customers of nutrients
Organics Mighty 4 puree pouches.101 No           with the “potential to limit the development
reasonable consumer, the court found,            and severity of certain cancers and vascular
would assume the size of ingredients             diseases, including atherosclerosis,
pictured on the packaging correlates to their    ischemic stroke, and neurodegenerative
predominance in the blend of ingredients.102     diseases of aging.”107
Any ambiguity could be resolved by reading
the label, which lists ingredients in order of
predominance, as required by the FDA.103




   U.S. Chamber Institute for Legal Reform                                                     20
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 25 of 69



                                                    Plaintiffs’ lawyers filed 10 slack fill cases in
             WHAT IS HEALTHY?                       2013 and 2014, according to a consumer
                                                    watchdog group.111 That number has
     The FDA is currently considering how to
     define “healthy” for use on food labels.
                                                    exploded, with at least 29 slack fill lawsuits
     The FDA was prompted to open the               filed in 2015 and 37 such claims filed in
     matter, in part, by a citizen petition filed   2016. As discussed earlier, some firms
     by KIND LLC.108 KIND had previously            are filing near carbon-copy complaints that
     received a warning letter from the FDA         appear to target any product that you can
     regarding its use of the term on fruit         hear moving when the box is shaken. Slack
     and grain bars and faces ongoing class
                                                    fill claims now account for about 12% of
     action litigation. The FDA has extended
     the deadline for filing public comments        food litigation. Products such as drugs,
     from January 26 to April 26, 2017.109 The      deodorant, lip balm, and laundry detergent
     FDA’s consideration of the issue could         are subject to similar lawsuits and are not
     prompt manufacturers to ask courts to          included in this tally.
     stay cases challenging foods labeled as
     healthy. A change in FDA policy could lead     There are often functional reasons for
     courts to dismiss cases or bolster pending     packaging to contain extra room. Leaving
     lawsuits and fuel new litigation depending
                                                    space may protect the contents during
     on whether a particular label is consistent
     with the FDA’s view.                           transit or on the shelf, or be necessary for
                                                    machines to properly seal the container.
                                                    Space may also be the result of settling
                                                    during shipment. Of course, a consumer can
NO SLACK FOR FOOD MAKERS                            always read the number of ounces printed
Class action lawyers are increasingly               on the packaging to know the exact amount
bringing claims alleging that a product’s           of product contained inside. However,
packaging misleads consumers to believe             none of these legitimate explanations have
there is more product inside than the               deterred some in the plaintiffs’ bar from this
package actually contains. This type                new product packaging and labeling class
of lawsuit, based on empty space in a               action du jour.112
container, has become known as “slack
fill” litigation. Food products are a primary
target. Manufacturers of candy, tuna, pasta,



                                                       “
ground black pepper, and other products
face such lawsuits. These claims are literally               …[S]ome firms are
consuming judicial time by fighting over
such issues as how many Sour Patch Kid
                                                       filing near carbon-copy
candies should fit in a box.110                        complaints that appear to
                                                       target any product that
                                                       you can hear moving when


                                                                                   ”
                                                       the box is shaken.



21                                                                                           The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 26 of 69



FDA regulations prohibit the use of               displayed the total pill-count on the label,”
“nonfunctional slack-fill,” which is defined      it would be unreasonable, the court found,
as empty space in the packaging that is not:      for consumers to have an expectation that
(1) intended to protect the contents of the       the “entire volume of packaging would be
package, (2) required for the operation of the    filled to capacity with pills,” as the complaint
manufacturing process, (3) resultant from         alleged.119 “[I]t is not probable or even
unavoidable product settling, (4) necessary       possible that Pfizer’s packaging could have
for the proper preparation or consumption         misled a reasonable consumer,” Senior
of the product, (5) dictated by labeling          U.S. District Judge Sterling Johnson, Jr.
requirements or (6) required for the intended     concluded, finding the claim “does not pass
reuse of the packaging, such as in gift           the proverbial laugh test.”120
products.113 California has its own statutory
prohibition on nonfunctional space in food        The Oreo and Advil decisions, coming
containers.114 These laws have provided           from two key food courts, suggest that
plaintiffs’ lawyers with extra leverage to look   the most spurious slack fill lawsuits will
for products in packages or containers that       face significant challenges. They may
arguably include unnecessary space and            spell trouble for a recent lawsuit filed
bring a lawsuit.                                  against Kentucky Fried Chicken (KFC),
                                                  for example. While not styled as a class
Some courts have dismissed slack fill             action, a customer who purchased an eight-
lawsuits, recognizing that reasonable             piece bucket of fried chicken and received
consumers are not as easily misled as             an eight-piece bucket of fried chicken
plaintiffs’ lawyers claim. For example,           is seeking $20 million, claiming that the
in August 2015, the Northern District of          restaurant’s advertising showed a bucket
California dismissed a class action alleging      filled over the brim, when her bucket arrived
that Go-Pak containers of mini-Oreos and          half full.121 KFC offered its dissatisfied
other Nabisco-brand cookies were not              customer coupons for $70 worth of free
“adequately filled.”115 For these products,       chicken. She returned them, hired a lawyer,
the packaging disclosed not only the              and sued on “principle.”122
net weight of the product, but also the
exact number of cookies per container.            While slack fill lawsuits may face
Judge Richard Seeborg found that “[n]o            challenges, some have resulted in lucrative
reasonable consumer expects the overall           settlements. For example, in September
size of the packaging to reflect precisely        2016, the Northern District of California gave
the quantity of product contained therein”        final approval to a $12 million settlement
and that any ambiguity can be resolved by         between plaintiffs’ lawyers and Starkist
reading the label.116 “There is no deceptive      (see discussion of the settlement on p.40)
act to be dispelled,” the court concluded.117     to resolve allegations that five-ounce cans
                                                  of tuna were under-filled.123 Trader Joe’s,
In October 2016, the Eastern District of          Safeway, and others face similar lawsuits.124
New York applied similar reasoning outside
the food context to dismiss a claim targeting
Advil.118 Since the packages “clearly



   U.S. Chamber Institute for Legal Reform                                                        22
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 27 of 69




     “   In 2016, plaintiffs’ lawyers filed more than 50 class action
     lawsuits in 10 states against companies that make and sell


                               ”
     Parmesan cheese.


VENTI LAWSUITS ON ICE                                The lawsuits claiming that Starbucks tricks
A recent flurry of lawsuits targeting                consumers by not filling hot drinks to the
Starbucks is an offshoot of slack fill litigation.   brim continue. In June 2016, Judge Thelton
Lawyers hit the coffee maker with at least           E. Henderson of the U.S. District Court for
four class actions between March and May             the Northern District of California denied
2016. Two claim that ice in Starbucks’ cold          the coffee maker’s motion to dismiss. The
drinks deprives consumers of part of their           court found that the plaintiffs had presented
paid-for beverage.125 Two others allege              sufficient allegations to proceed under
baristas leave too much empty space in hot           California’s consumer laws and that it is
coffee drinks.126                                    “plausible that a reasonable consumer could
                                                     be misled” by representations on the size
In August 2016, U.S. District Court Judge            of the drink listed on the menu.129 A similar
Percy Anderson of the Central District of            class action, originally filed in New York, was
California dismissed the iced beverage               transferred and combined with the California
claims with a stern rebuke to the plaintiffs’        case in September 2016.130
lawyers: “If children have figured out that
including ice in a cold beverage decreases           THE BIG CHEESE
the amount of liquid they will receive, the          In 2016, plaintiffs’ lawyers filed more than
court has no difficulty concluding that              50 class action lawsuits in 10 states against
a reasonable consumer would not be                   companies that make and sell Parmesan
deceived into thinking that when they order          cheese. This sudden surge of lawsuits was
an iced tea, that the drink they receive             not the result of hundreds or thousands of
will include both ice and tea and that for a         consumers getting food poisoning due to
given size cup, some portion of the drink            Salmonella or Listeria contamination. It stems
will be ice rather than whatever liquid              from plaintiffs’ lawyers identifying deep
beverage the consumer ordered,” the                  pockets to sue—Kraft, Wal-Mart, Target,
court ruled.127 In October 2016, a federal           and major supermarkets. The lawsuits do
judge in Illinois similarly dismissed such a         not allege any physical injury. Rather, they
case. Judge Thomas M. Durkin found no                claim that “100% Grated Parmesan Cheese”
misrepresentation. He noted that the drinks          should be relabeled more precisely as, for
are listed on the menu as “iced” and the             example, “96.7% Grated Parmesan Cheese”
plaintiffs’ contention that all of a 24-ounce        because the products include an odorless,
drink’s contents must be coffee “is simply           tasteless, safe, FDA-approved additive that
not reasonable.”128                                  makes it easier for consumers to sprinkle the
                                                     cheese on food.




23                                                                                          The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 28 of 69



The additive is cellulose, an ingredient           Lawsuits against distillers challenge
derived from plant matter, which plaintiffs’       their use of terms such as “handmade,”
lawyers deride as “wood pulp.” It is               “handcrafted,” or “small batch” on product
a commonly used anti-caking agent,                 labeling and advertising. The days of making
meaning that it absorbs water and                  prohibition-era bathtub gin, thankfully,
keeps shredded and grated cheeses                  are largely over. Consumers understand
from clumping in the jar or package. Its           that machinery plays a role in the distilling
presence in the products is disclosed to           process. For these reasons, most courts
consumers on the ingredient panel.                 have dismissed these lawsuits.

Grated cheeses and other products typically        For example, in May 2015, U.S. District
contain cellulose levels of 2% to 4%, which        Judge Robert Hinkle of the Northern District
is viewed as an acceptable level.131 While         of Florida dismissed a class action lawsuit
testing has led to allegations that cellulose      against the manufacturer of Maker’s Mark
levels in some cheese products exceed              whiskey, which alleged that the product
this amount, some of the class actions             was not handmade as advertised.
target products within the acceptable range.       “[N]obody could believe a bourbon
Cheese sellers also question the reliability of    marketed this widely at this volume is made
these tests.                                       entirely or predominantly by hand,” he
                                                   ruled.134 The court found that the plaintiffs
Most of the cheese class actions were              had not articulated “a consistent, plausible
brought in the usual jurisdictions, with two-      explanation” of what they understood
thirds of the lawsuits filed in California,        “handmade” to mean.135 Obviously, the
Florida, Illinois, and New York. In June 2016,     court observed, bourbon “cannot be grown
the Judicial Panel on Multidistrict Litigation     in the wild,” like coffee or orange juice.
transferred the cases to the Northern              “[N]o reasonable person would understand
District of Illinois, which will coordinate pre-   ‘handmade’ in this context to mean literally
trial rulings.132 The “big cheese” appears         made by hand” without use of substantial
to have quickly become the largest food            equipment, the court concluded.136
marketing MDL in history.
                                                   Perhaps even more trifling is a claim
SPIRITS ARE DOWN: “HANDMADE”                       asserting that the maker of Tito’s Handmade
AND OTHER CLAIMS AGAINST                           Vodka deceived the public by advertising its
ALCOHOLIC BEVERAGE MAKERS
                                                   product as made in an “old fashioned pot
Liquor makers are a relatively new, and,
                                                   still.” There was no dispute that the vodka
thus far, largely unsuccessful target for class
                                                   was made in a “pot” still, which is a method
action lawyers. Over the past two years,
                                                   that has been used longer than a “column”
at least eight manufacturers of bourbon,
                                                   still. But the plaintiffs asserted that the pot
whiskey, and vodka have been sued.133 Beer
                                                   still used to make Tito’s was too modern
brewers also face a range of allegations.
                                                   to qualify as “old fashioned.” Judge Hinkle,
                                                   who had earlier dismissed the plaintiffs’
                                                   “handmade” claims, found the plaintiffs’




   U.S. Chamber Institute for Legal Reform                                                           24
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 29 of 69



definition of “old fashioned” was too narrow.    the claim itself and its requested test found
He compared pot stills to bound books and        no significant variation from the label.142
hard-copy newspapers, which “may be quite        Rather than settle the lawsuit, the brewer
modern in some respects, but they still can      used it as an opportunity to spread word
be called ‘old-fashioned.’”137                   of the 71 million cans of drinking water it
                                                 donates each year to the American Red
Beer makers are targeted in lawsuits             Cross and disaster relief organizations
that focus on whether the beer is made           worldwide.143 The ad, showing a can of
in a small brewery or mass produced. In          water and titled “They Must Have Tested
June 2016, U.S. District Judge Gonzalo P.        One of These,” ran in the New York Times
Curiel of the Southern District of California    and Houston Chronicle. A federal district
dismissed a class action filed against           court dismissed the lawsuits, finding that
MillerCoors alleging that consumers might        the alcohol content of the products varied
be misled by advertising to believe that its     less than 0.3%, an amount “not significant
Blue Moon beer is made by an independent         enough to be actionable.”144 As the Third
craft brewery. Judge Curiel found that           Circuit found in affirming the trial court’s
the plaintiffs could point to no false or        ruling in 2016, such minor variations are
misleading statement made to support their       legally permissible under federal labeling
claims and recognized that the Blue Moon         regulations that are followed by states.145
product is prominently displayed on the
MillerCoors website.138                          CUTTING TRANS FAT LAWSUITS
                                                 For decades, food has included partially
Similarly, a class action in the Southern        hydrogenated oils, also referred to as trans
District of Florida against Anheuser-Busch       fats, and the FDA had recognized them as
alleged that the brewer tricks consumers         safe. In recent years, however, concerns
into believing that Leffe “abbey ale” is         have increased that they can contribute to
actually brewed under the supervisions of        cardiovascular disease. As a result, plaintiffs’
Belgian monks in an abbey.139 After that         lawyers have frequently targeted products
plaintiff dropped his claim for monetary         that include PHOs, even at nominal levels.
damages, his lawyer argued that he has           Examples of products named in recent
to show only that he was “angry or sad           lawsuits are coffee creamer, bread crumbs,
on grounds of perceived unfair treatment”        taco shells and tortillas, cookies, soup,
to seek injunctive relief under Florida’s        margarine, and mashed potatoes. Plaintiffs’
Deceptive Trade Practices Act.140 The case       lawyers have brought nearly all of these
was voluntary dismissed by the parties in        lawsuits in California.
October 2016.
                                                 An initial wave of lawsuits alleged that
Anheuser-Busch has shown it will not be          manufacturers misled consumers by labeling
an easy target for plaintiffs’ lawyers. It       products “0g trans fat,” even as federal
took an aggressive, public approach when         regulations require such labeling when the
fighting several class actions alleging it       product contained less than 0.5g trans fat
“systematically waters down its products”        per serving.146
in 2013.141 National Public Radio investigated



25                                                                                       The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 30 of 69



The litigation expanded after the FDA            out the plaintiffs’ bar’s plan following the
signaled, in November 2013, that it was          FDA’s action: initially concentrate lawsuits
considering finding that there is no longer      on products that “have the aura of being
a consensus among qualified experts that         healthy or are marketed to children,” then
PHOs should be “generally recognized             move on to other targets.151
as safe.”147 That step led manufacturers
to begin reformulating their products and        Indeed, class action lawyers immediately
plaintiffs’ lawyers to begin reformulating       filed a new wave of class actions (and
their lawsuits.                                  amended pending claims) alleging that
                                                 products containing any amount of trans fat
In June 2015, the FDA issued its final           are inherently unsafe and violate consumer
determination, requiring food makers to          protection laws. For example, a lawsuit
phase out artificial trans fat from food         filed just two days after the FDA’s action
within three years.148 Although the agency’s     alleged that Heinz engaged in conduct that
action gave companies time to comply,            is “immoral, unethical, unscrupulous, and
the regulation did not expressly state that      substantially injurious to consumers” under
products with PHOs can be marketed               California law by including trans fats in its
lawfully until that time and that lawsuits       frozen French fries and tater tots.152 Thus far,
asserting otherwise are preempted by             courts have generally found these claims
federal law.                                     preempted because the FDA’s June 2015
                                                 action intended to avoid market disruption
Some predicted that the FDA’s banning            and provide businesses with time to identify
of PHOs would be a “gift to the litigation       suitable alternatives, and did not view PHOs
industry.”149 Lawyers representing food          as unsafe.153
makers commented that “[t]he class
action lawyers have got their forks and          Nevertheless, some law firms are
knives out.”150 One frequent filer of food       repeatedly filing lawsuits attacking products
litigation, Michael Reese of Reese LLP, laid     with PHOs. The Weston Firm, through
                                                 serial plaintiffs such as Victor Guttman and
                                                 Troy Backus, has filed at least a dozen such



  “
                                                 lawsuits since 2015. In an August 2015
        Some predicted that the                  order, however, Judge William Alsup of the
                                                 U.S. District Court for the Northern District
  FDA’s banning of PHOs would                    of California found that “Guttman is not a
  be a ‘gift to the litigation                   typical consumer but is a self-appointed
  industry.’ Lawyers                             inspector general roving the aisles of our
                                                 supermarkets.”154 Judge Alsup dismissed
  representing food makers                       Guttman’s lawsuit against a manufacturer of
  commented that ‘[t]he class                    noodle products, recognizing that Guttman
  action lawyers have got their                  was certainly aware of the dangers of trans



                                             ”
                                                 fats given his “five-year litigation campaign
  forks and knives out.’                         against artificial trans-fat and partially
                                                 hydrogenated oil.”155



   U.S. Chamber Institute for Legal Reform                                                       26
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 31 of 69



The outcome of trans fat-related claims               both the Northern and Southern Districts
appears to vary based on the type of                  of California have alternatively dismissed
allegation involved. Federal courts have              these lawsuits as preempted, relying on an
consistently dismissed “0% trans fats”                appropriation measure Congress enacted
labeling claims as preempted by the federal           in late 2015 that precludes enforcement of
Nutrition Labeling and Education Act.156              the trans fat ban until the June 18, 2018,
While plaintiffs’ lawyers argue that federal          compliance date specified in the FDA’s final
labeling law applies only to the product’s            determination.158 In dismissing one such
nutrition facts panel, courts have found the          lawsuit, Judge John A. Houston found
law extends to the packaging.                         that this is “one of the frivolous lawsuits
                                                      that Congress meant to preclude” when it
Claims that attempt to immediately ban                passed the measure.159
products containing PHOs face both
primary jurisdiction and preemption hurdles.          Some claims, however, have survived
Some judges have stayed these lawsuits                motions to dismiss by arguing that
since the FDA gave a three-year period                consumers may be misled when a product
for manufacturers to submit petitions                 that contains trans fat is explicitly marketed
requesting approval of specific uses of               as “healthy.”160
PHOs that pose no harm.157 Judges in




                         CALIFORNIA’S “PROPOSITION 65” CLAIMS
     In 1986, California voters approved a            A search of court dockets and other sources
     measure intended to promote safe drinking        identified dozens of Prop 65 lawsuits filed
     water, known as “Proposition 65.”161             over the past two years against food and
     Unfortunately, this unique law has morphed       beverage manufacturers in California state
     into a cash cow for private lawyers. They use    courts. A handful of law firms file most
     a provision allowing any person to act as a      of the litigation, such as Yeroushalmi &
     private attorney general to file cut-and-paste   Associates, Michael Freund & Associates,
     lawsuits seeking civil penalties.                Aqua Terra Aeris Law Group, Pacific Justice
                                                      Center, and Wraith Law. Common targets
     Prop 65 requires products to include a           include nutritional supplements, seaweed
     warning label when they include any              products, cacao powder, and even coffee.
     of 800 substances identified under the
     California law as potentially carcinogenic.      Prop 65 lawsuits have many similarities
     It does so even when the substance is            to the food class actions explored in
     present at common low levels that scientists     this report. Prop 65 claims, however,
     view as perfectly safe. When testing reveals     are not class actions. For this reason,
     that a food or beverage product contains         Prop 65 lawsuits are not included in
     a trace amount of a listed substance, the        this report’s analysis of claims.
     lawyers sue.




27                                                                                              The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 32 of 69



DUBIOUS TESTING CLAIMS
Plaintiffs’ firms, in an attempt to survive a    Plaintiffs’ lawyers have also invoked
motion to dismiss and begin discovery, are       threadbare testing allegations to complain
increasingly alleging independent product        about the quality or contents of a product.
“testing” claims of dubious scientific and       For instance, in one recent case, the plaintiff
legal value.                                     purchased a variety of octopus products,
                                                 supposedly hired a lab to perform DNA
Spurious testing claims allege “missing”         testing on the meat, and claimed the
ingredients, take issue with product             products “are actually jumbo squid and
quality, and claim the presence of off-label     not octopus.”165 As has become standard
substances. These lawsuits often fail to         practice, the plaintiff offered few details on
specify the laboratory that did the testing      the testing performed.
or any details whatsoever concerning the
methodology, statistical significance, or        Other tests seek to identify the presence
margin of error. Without such details, food      of substances not disclosed on the label.
makers and courts are unable to understand       One large class of these cases looks for
the reliability or rigors of testing, leaving    glyphosate, a common herbicide known
them to ponder whether the testing could         as Roundup. For example, a class action
be problematic due to any number of biases       alleges that “quantitative testing revealed
or scientific errors.                            that Quaker Oats contain glyphosate,”
                                                 continuing that “[d]iscovery of the
Once the testing allegation is made, it can      true nature of the ingredients requires
prove difficult to overcome despite this lack    knowledge of chemistry and access to
of detail. For example, in a case against Wal-   laboratory testing that is not available to
Mart, the plaintiff claimed, after “rigorous     the average reasonable consumer.”166 The
scientific testing, including microscopic and    complaint provided no other details about
chemical analysis,” to have failed to find       these tests. Quaker Oats responds that
the presence of any pork in a can of Pork        while farmers may add glyphosate during
& Beans.162 Wal-Mart pointed out that this       any part of the milling process, it thoroughly
was a “threadbare allegation,” observing         cleanses oats and any trace amounts of
that the product’s label explicitly stated       glyphosate that may remain are significantly
that it contained “less than 2%” pork, and       below limits set by the Environmental
arguing that if the testing “was not sensitive   Protection Agency.167
enough to detect an ingredient that was
less than 2% of a product, then the fact that    There are countless other examples,
their testing failed” has no significance.163    including everything from the supposed
The Central District of California, however,     presence of arsenic in wine168 and the anti-
denied the motion to dismiss, stating that       caking agent cellulose in a product labeled
it was “unpersuaded” that “[p]laintiffs are      100% Parmesan cheese169 to residual traces
required to plead specific details regarding     of a pesticide in tea labeled as “natural.”170
the testing” of the product.164




   U.S. Chamber Institute for Legal Reform                                                         28
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 33 of 69



                                                  Value Plain Greek Yogurt contained sugar



“
                                                  content above the amount stated on the
     As claims based on                           label “[a]ccording to six tests conducted by
testing continue to become a                      Consumer Reports magazine.”174 Nearly a
                                                  dozen suits ensued, but the judge eventually
favorite tool of plaintiffs’                      dismissed the claims because the tests did
firms, it is critical that courts                 not comply with FDA guidelines.175

enforce pleading standards to                     The Federal Food, Drug, and Cosmetic Act
require complaints to provide                     and the Nutrition Labeling and Education
                                                  Act expressly prohibit state-labeling
sufficient detail of the testing                  requirements that are not identical to federal



             ”
method.                                           requirements, including requirements for
                                                  the contents and nutrition information on
                                                  product labels. The FDA regulates not
                                                  only the information that must appear on
As discussed earlier, the Parmesan                the label, but also the methods by which
cheese cases are especially notable, as           it tests those labeling claims. The FDA
dozens of cases were consolidated in              has strict guidelines for random sampling
multidistrict litigation proceedings after a      and testing procedures, and by having
February 2016 Bloomberg News article              such requirements the FDA protocol not
reported that independent laboratory              only provides a standardized measure and
testing or other sources established the          lexicon, it also minimizes the likelihood that
presence of cellulose in several brands.171       a different protocol will simply find (and
Notably, the plaintiffs had not done the          report) a statistical outlier.
testing themselves, but rather relied on
test results reported in the article. That        As claims based on testing continue to
article summarized the test findings, but         become a favorite tool of plaintiffs’ firms,
did not explain the methodology, statistical      it is critical that courts enforce pleading
significance, or margin of error.172 In an        standards to require complaints to provide
e-mail to the Bloomberg reporter, Whole           sufficient detail of the testing method.
Foods insisted that there was no cellulose        Testing claims that do not conform to
in its product, saying that the test—which        FDA standards should be dismissed as
showed 0.3% cellulose—could have been a           preempted by federal law. Otherwise,
false positive.173                                tests of no scientific or legal value will
                                                  allow claims to pass the motion to dismiss
It isn’t uncommon for plaintiffs to rely on the   stage and advance to highly-expensive and
media or other reports of supposed testing.       harassing discovery.
As discussed earlier, plaintiffs’ lawyers
have claimed Whole Foods 365 Everyday




29                                                                                      The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 34 of 69




Developing Litigation                             The lawsuits allege that under California’s
                                                  Unfair Competition Law, the cereal makers’
A BROAD ATTACK ON                                 marketing of products with added sugar
PRODUCTS WITH ADDED SUGAR
                                                  is likely to deceive consumers and is
Those who bring and defend food litigation
                                                  “immoral, unethical, unscrupulous, or
expect a surge of lawsuits targeting
                                                  substantially injurious to consumers.”180
products marketed as nutritious or part of a
                                                  These lawsuits are an example of regulation
healthy diet but that contain added sugar.176
                                                  through litigation. If successful, the lawsuits
The first strike in this latest war on sugar      would require cereal makers to remove
came in August 2016, when The Law                 truthful statements on products highlighting
Office of Jack Fitzgerald filed class actions     positive health aspects. The lawsuits also
asserting that “[e]xcessive consumption of        seek money—restitution for consumers and
added sugar is toxic to the human body”           payment of the lawyers’ fees and expenses.
and accusing cereal makers of “leverag[ing]
                                                  The Law Office of Jack Fitzgerald has
a policy and practice of marketing high-
                                                  already expanded this assault beyond cereal.
sugar cereals… with health and wellness
                                                  For example, in October 2016, the firm filed
claims,” despite sugar’s detrimental effect
                                                  a similar lawsuit against Dole, targeting its
on health.177 These lawsuits point the finger
                                                  Fruit & Oatmeal and Parfait products.181
at cereal makers for conditions including
obesity, diabetes, heart and liver disease,       These class actions are more sophisticated,
hypertension, and even Alzheimer’s,               but no less absurd than past lawsuits
dementia, and some cancers.                       against cereal makers, such as those
                                                  alleging consumers are misled to believe
The three cut-and-paste lawsuits, filed
                                                  that FrootLoops contain real fruit (dismissed
against General Mills, Kellogg, and Post
                                                  in 2007 and 2009)182 and Cap’n Crunch’s
in the Northern District of California, each
                                                  Crunch Berries are real berries, providing
includes an extensive list of cereal varieties,
                                                  nutritional value (dismissed in 2009 and
breakfast and granola bars, and other
                                                  2010).183
products.178 For example, the lawsuit against
General Mills alleges that consumers would        And only days into 2017, a health advocacy
be misled to believe Lucky Charms, which          group filed a lawsuit accusing Coca-Cola
is advertised as a “frosted toasted oat           and the American Beverage Association
cereal with marshmallows,” and Cocoa              of “engag[ing] in a pattern of deception to
Puffs, marketed as “naturally and artificially    mislead and confuse the public … about
flavored frosted corn puffs,” are healthy         the scientific consensus that consumption
because their packaging notes that the            of sugar-sweetened beverages is linked
cereals are made with whole grain.179             to obesity, type 2 diabetes,184 and
                                                  cardiovascular disease.” The lawsuit,
                                                  filed in the Northern District of California,




   U.S. Chamber Institute for Legal Reform                                                        30
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 35 of 69



attempts to use California’s broad consumer       the plaintiffs multiple opportunities to amend
protection law to require the defendants          their complaint to address the deficiency,
to change their marketing practices,              prolonging the litigation and the cost for
disseminate research, and fund a public           defendants. As a result, many of these
education campaign. While not a class             lawsuits move into the costly discovery and
action, the lawsuit was filed by some of the      class certification process.
same attorneys who frequently file food
class action litigation.185                       When a court does dismiss a case, it makes
                                                  headlines and is celebrated as an example of
Common Sense                                      courageous judicial action. A few judges in
                                                  key food courts, perhaps suffering indigestion
Occassionally Prevails                            from the number of class action lawsuits
While many of the allegations made in food        and their increasingly wild theories, have
class action lawsuits are ludicrous, judges are   tossed cases. They have sometimes done so
reluctant to dismiss food class actions as a      with colorful language as described in “The
matter of law,186 even though they have the       Commonsense Hall of Fame,” next.
power to do so. When courts occasionally
grant a motion to dismiss, they often give




31                                                                                      The Food Court
     Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 36 of 69




                           THE COMMONSENSE HALL OF FAME
Crunch Berries: “[A] reasonable consumer would not be deceived into believing that the
product in the instant case contained a fruit that does not exist.” –E.D. Cal. 2009187
Sugar in the Raw: “[A] reasonable consumer could not be led to believe that Sugar in the Raw
contains unprocessed and unrefined sugar.” –S.D. Cal. 2012188
“Natural” pasta: “[T]he reasonable consumer is aware that Buitoni Pastas are not ‘springing
fully-formed from Ravioli trees and Tortellini bushes.’” –C.D. Cal. 2013189
Soymilk not real milk: “It is simply implausible that a reasonable consumer would mistake
a product like soymilk or almond milk with dairy milk from a cow... Under the Plaintiffs’ logic,
a reasonable consumer might also believe that veggie bacon contains pork, that flourless
chocolate cake contains flour, or that e-books are made out of paper.” –N.D. Cal. 2013190
Fruit and vegetable images: “The products … merely show pictures of featured ingredients
contained in the puree pouch and fruit bars … [A]ny potential ambiguity could be resolved
by the back panel of the products, which listed all ingredients in order of predominance, as
required by the FDA and as reasonable consumers expect.” –N.D. Cal. 2015191
“Handmade” spirits: “In [a] sense all bourbon is handmade; bourbon, unlike coffee or orange
juice, cannot be grown in the wild.” –N.D. Fla. 2015192
Natural potato chips: “The Merriam-Webster definition offered by plaintiff for the term
‘natural’ as ‘existing or produced by nature: not artificial,’ is not plausible because the chips
are processed foods, which of course do not exist or occur in nature. Thus, no reasonable
consumer could possibly believe that this definition could apply to the chips since they are a
product manufactured in mass.” –W.D. Mo. 2015193
“Underfilled” iced drinks: “[A]s young children learn, they can increase the amount of
beverage they receive if they order ‘no ice.’ If children have figured out that including ice in
a cold beverage decreases the amount of liquid they will receive, the Court has no difficulty
concluding that a reasonable consumer would not be deceived into thinking … that for a
given size cup, some portion of the drink will be ice rather than whatever liquid beverage the
consumer ordered.” –C.D. Cal. 2016194
Inadequately filled mini-Oreos packs: “[I]t is not plausible that ‘a significant portion of the
general consuming public or of targeted consumers, acting reasonably in the circumstances,
could be misled’ into thinking the container would be packed to the brim with snack when the
label accurately discloses the net weight of the product as well as the exact number of cookies
per container.” –N.D. Cal. 2016195
Fruit-flavored cereal snacks do not contain fruit: “Traversing the aisles of the modern
grocery store can be a harrowing experience. Options abound. Between Brand A or Brand
B, artificial or organic, sugar or sucralose, and so on, consumers must weigh their options
and conclude which products befit their needs. To aid this process, federal law places certain
requirements on the contents of labels affixed to the packaging of those food products. In turn,
to understand what they are purchasing, reasonable consumers should—well, read the label.”
–S.D. Fla. 2016196



U.S. Chamber Institute for Legal Reform                                                             32
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 37 of 69




Impact of Recent Appellate Decisions
Food class actions are slowly making their way through the judicial
system. Only recently are cases reaching the appellate level. These
cases present the opportunity for the judiciary to curb claims that go
too far, but appellate decisions can also spark new waves of lawsuits.
The latest rulings are a mixed bag for the future of food litigation.
Given the amount of food class action                 In Kane, the plaintiff alleged that Chobani
litigation pending in federal courts in California,   mislabeled its Greek yogurt by using the
Ninth Circuit rulings are especially significant in   term “evaporated cane juice” rather than
shaping the future of these cases. The Ninth          sugar, and by purporting to be “all natural”
Circuit recently provided guidance to lower           when the products contain color additives
courts in four significant decisions.                 derived from “highly processed unnatural
                                                      substances.”200
Kane v. Chobani:
                                                      In March 2014, the FDA reopened a
A Stay on “All Natural” Class                         comment period on when evaporated
Actions Based on Primary                              cane juice may be used as a term for
Jurisdiction                                          sweetener. As the district court and Ninth
                                                      Circuit considered the Kane case, the FDA
In March 2016, the Ninth Circuit invoked the          continued to consider that issue. Similarly,
doctrine of primary jurisdiction to place a           as discussed earlier, in November 2015, the
case on hold that challenged Chobani’s use            FDA requested comments on whether and
of “natural” and “evaporated cane juice” on           when food makers may label their products
the labeling of its Greek yogurts.197 District        as “natural.”
Court Judge Lucy H. Koh had dismissed the
lawsuit against Chobani in 2014.198                   The Ninth Circuit directed the district
                                                      court to reinstate, but stay, the case until
The primary jurisdiction doctrine allows              the FDA resolves the ECJ and “natural”
courts to dismiss a complaint without                 proceedings.201
prejudice or stay a lawsuit while regulators
at a federal agency are considering an issue
that impacts the litigation.199




33                                                                                           The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 38 of 69



As a result of the Kane decision, several        The Ninth Circuit’s application of the
courts have stayed “all natural” food class      reasonable consumer test to dismiss a slack
actions. While the FDA issued non-binding        fill claim as a matter of law could discourage
guidance in May 2016 suggesting food             meritless claims. Some district court judges
makers not use the term “evaporated cane         have already relied on Ebner to dismiss
juice,” the agency continues to consider use     claims in the food context.205
of “natural” to market food products.
                                                 However, as some observers have pointed
Ebner v. Fresh:                                  out, the court’s reliance on ordinary,
                                                 “commonplace” packaging leaves the
The Reasonable Consumer                          door open for courts to distinguish the
Meets Slack Fill Litigation                      lip balm at issue from other products. It
                                                 could also encourage lawsuits against
One week before Kane v. Chobani, the
                                                 manufacturers that package products
Ninth Circuit ruled in a slack fill case that,
                                                 in new and creative ways.206
while it did not involve food, may lead
district courts to take a closer look at
whether reasonable consumers would be            Brazil v. Dole Packaged Foods:
misled by a product’s packaging.                 Need to Show “Price Premium”
In Ebner v. Fresh, Inc., the plaintiff claimed   The Ninth Circuit’s unpublished ruling on
that the packaging of a lip balm product         September 30, 2016, provides plaintiffs’
was deceptive because consumers could            lawyers with a victory in finding that a jury
not access a portion of the product at its       may conclude that reasonable consumers
base.202 The Ninth Circuit affirmed the          are misled when fruit is labeled “all natural”
district court’s dismissal of the case. The      but contains synthetic citric and ascorbic
appellate panel found that the design of the     acid.207 But the Ninth Circuit also found the
lip balm’s case, which requires a portion to     district court properly denied certification of
anchor the product, rendering it unusable,       a damages class, allowing plaintiffs to seek
is “commonplace.”                                only injunctive relief.

“Because of the widespread nature of this        In reversing the district court’s grant of
practice,” the court found, “no reasonable       summary judgment to Dole, the Ninth
consumer expects the weight or overall           Circuit relied on the FDA’s informal 1993
size of the packaging to reflect directly the    guidance that states that foods are not
quantity of product contained therein.”203       “natural” if they include “artificial or
The court ruled that there was no deception      synthetic” additives that “would not
as a matter of law.204                           normally be expected to be in the food.”208
                                                 The court also noted several informal
                                                 warning letters issued by the agency that
                                                 informed companies that agency staff
                                                 viewed “all natural” labels as deceptive




   U.S. Chamber Institute for Legal Reform                                                     34
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 39 of 69



when the products contained synthetic citric       “price premium” consumers paid as a
acid.209 “Taken together,” the court found         result of the product’s marketing as “All
that a jury could find Dole’s description of its   Natural Fruit” and how this premium could
products as “All Natural Fruit” is misleading      be calculated with proof common to the
to a reasonable consumer.210                       class.214 The Ninth Circuit remanded the
                                                   case to the district court to allow Mr. Brazil
While the Ninth Circuit’s short, unpublished       to pursue injunctive relief for the class and
decision is not binding on district courts, this   restitution only for himself.215 This aspect
portion of the ruling is likely to keep similar    of the decision sends a cautionary signal to
claims, of which there are many, from early        plaintiffs’ lawyers to carefully develop their
dismissal, and encourage more lawyers to           creative theories of damages with the aid of
search for products advertised as natural          expert testimony.
that contain citric acid.

The Ninth Circuit also summarily found the
                                                   Briseno v. ConAgra Foods:
district court was within its discretion to        No “Standalone”
decide the case even as the FDA considers          Ascertainablity Requirement
whether to define how food sellers can
appropriately use the word “natural.”211 In        Plaintiffs’ lawyers are applauding the
                                                   Ninth Circuit’s recent rejection of a
doing so, the Brazil panel reached a different
                                                   “standalone” ascertainability requirement.216
outcome than the panel of the Ninth Circuit
                                                   The ruling, if not reversed by the U.S.
that decided Kane v. Chobani. This may
                                                   Supreme Court, will make certification
prompt some courts to not stay litigation
                                                   of class actions easier for the many food
under the primary jurisdiction doctrine, or
                                                   class actions pending in federal courts
allow the litigation to proceed if significant
                                                   in California and make the “food court”
time passes without FDA movement. At
                                                   even more attractive for these claims.
oral argument in Brazil, however, both
parties asked the court not to stay the case,      Ascertainability is a challenge for plaintiffs
and the court may have simply followed the         bringing food class actions. It considers
parties’ wishes.212                                whether the class of consumers eligible to
                                                   make a claim can be accurately identified. If
While those elements of the decision may
                                                   it cannot, the litigation would compensate
be favorable to class action lawyers, the
                                                   people who have never purchased a product
ruling highlights challenges plaintiffs’ face
                                                   with the labeling at issue, let alone have
in obtaining certification of “all natural”
                                                   been misled by it.
class actions seeking monetary damages.
The Ninth Circuit upheld the district court’s      Consumers are unlikely to keep receipts
decertification of a class seeking monetary        for low-cost products. As many of the
damages. It found that the plaintiffs were         food class action settlements show, courts
not entitled to a full refund because the          have permitted distribution of settlement
products were not valueless.213 Yet, the           funds to consumers purely based on the
plaintiffs did not explain how much of a




35                                                                                       The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 40 of 69



submission of a signed claim form stating



                                                     “
that they purchased the product during a
certain time period. Receipts are often not               On January 3, 2017,
required unless the consumer claims he               the Ninth Circuit ruled
or she purchased a large quantity of the
product. In some instances, consumers
                                                     that ascertainability is
may have difficulty self-identifying whether         not required for class


                                                                        ”
they purchased a product with the label
challenged in the lawsuit because the label
                                                     certification.
changed over time or was sold in several
forms of packaging.

On January 3, 2017, the Ninth Circuit ruled       is “superior to other available methods
that ascertainability is not required for class   for fairly and efficiently adjudicating the
certification. In Briseno v. ConAgra Foods,       controversy,” including “the likely difficulties
the plaintiffs claim ConAgra misleadingly         in managing a class action.”221 The court
labeled Wesson oil as “100% natural” when         was not persuaded by concerns that,
the product allegedly contains genetically        without the ability to accurately identify
modified ingredients. ConAgra responded           those who purchased the product, some
that surveys of Wesson oil customers              individuals with legitimate claims would
found that only 3% thought “all natural”          not receive notice of the class action while
meant non-GMO, making its representation          others who did not purchase the product
not misleading to a substantial number of         could submit fraudulent claims. In reaching
consumers as required for a claim.217 The         this outcome, the Ninth Circuit joined the
company argued that the lack of a plan            Sixth, Seventh, and Eighth Circuits, and
for identifying class members precluded           declined to join the reasoning of the Third
class certification.218 Nevertheless, the         Circuit and some district courts.222
U.S. District Court for the Central District
of California certified classes of consumers      Two other appeals pending before the
from 11 states.219                                Ninth Circuit give the court an opportunity
                                                  to apply its ruling in Briseno to more
The Ninth Circuit affirmed, finding that the      complicated scenarios where consumers
federal rule governing class certification,       would have difficulty recalling whether
Rule 23, does not impose a “standalone”           they purchased the product at issue.
or “freestanding” administrative feasibility      The Ninth Circuit, in considering whether
requirement.220 Rather, the court found           a class action is a superior method
that such concerns could be addressed             for resolving these cases, could find
through evaluating whether a class action         them inappropriate for certification.




   U.S. Chamber Institute for Legal Reform                                                       36
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 41 of 69




     “    The court was not persuaded by concerns that, without the
     ability to accurately identify those who purchased the product,
     some individuals with legitimate claims would not receive notice
     of the class action while others who did not purchase the product


                                                  ”
     could submit fraudulent claims.


In Jones v. ConAgra Foods, Inc., the              review an order denying class certification
plaintiffs’ claim Hunt’s canned tomato            after the named plaintiffs voluntarily dismiss
products are not 100% natural because they        their individual claims with prejudice, which
contain citric acid or calcium chloride, PAM      also occurred in Jones.226
cooking spray is not 100% natural because
it contains propellants, and Swiss Miss hot       With Jones on hold, a Gerber case posing
cocoa labeling is misleading in including         similar challenges has come to the forefront.
antioxidant claims.223 During the period at       In Bruton v. Gerber Products Co., the
issue in the lawsuit, there were dozens of        plaintiffs allege that 69 baby food products,
Hunt’s tomato products, which came in             advertised with multiple labels, overstated
different sizes and with varying ingredients      the products’ nutritional benefits by stating
and labeling, making it likely that many          that they are an “excellent source” or
consumers did not purchase cans with the          “good source” of various vitamins and
label at issue.224 Some of the seven varieties    minerals.227 The plaintiff also challenges
of PAM were labeled “100% Natural,” and           the manufacturer’s statements about sugar
others were not. Some of the hot cocoa            content. As in Jones, the district court found
was sold with and without a reference to          that the high number of products, multiple
antioxidants at the same time.225 The district    label iterations, and the fact that products
court found that consumers were not likely        with and without the challenged labels were
to be able to accurately self-identify whether    available at the same time, precluded class
they purchased a product with the allegedly       certification.228 In December 2016, the Ninth
misleading labeling. In July, the Ninth Circuit   Circuit panel considering Bruton stayed the
stayed the appeal in Jones to await a ruling      appeal pending the outcome in Briseno.229
in a U.S. Supreme Court case that will decide
whether a circuit court has jurisdiction to




37                                                                                      The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 42 of 69




Settlements Primarily Benefit Lawyers,
Not Consumers
When attempts to have a case dismissed or not certified as a class
action fail, most food makers settle the lawsuit to avoid expensive
litigation, the risk of an adverse ruling, and further harm to their
brand. Many of these settlements essentially pay the lawyers to
go away, providing little or no benefit to consumers. Some give
consumers a small cash award or more of the same product that
consumers purportedly were misled to purchase.



“
                                                 chance of a devastating loss, defendants
                                                 will be pressured into settling questionable
      [C]lass action lawyers                     claims.”231 When efforts to dismiss a food
often threaten to bring a lawsuit                class action fail, and the court certifies a
                                                 class, the usual next step is to settle.
by sending a business a demand
letter. Businesses sometimes                     Nuisance Settlements
choose to settle to ward off                     Many food and beverage makers, when



                                             ”
an action being filed.                           threatened with a class action, agree to
                                                 settle the case, even when the case is
                                                 meritless. They settle for an amount that
                                                 is under the lawsuit’s nuisance value—the
Courts have repeatedly recognized that
                                                 amount of money it will likely take to get the
certification of a large class action places
                                                 case dismissed.
unwarranted pressure on defendants to
settle even meritless cases.230 The reason       PRIVATE INDIVIDUAL SETTLEMENTS
is simple. As the U.S. Supreme Court             Many nuisance settlements are never
observed, “[W]hen damages allegedly              recorded. As noted earlier, class action
owed to tens of thousands of potential           lawyers often threaten to bring a lawsuit
claimants are aggregated and decided at          by sending a business a demand letter.
once, the risk of an error will often become     Businesses sometimes choose to settle to
unacceptable. Faced with even a small


   U.S. Chamber Institute for Legal Reform                                                      38
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 43 of 69



ward off an action being filed. They know       As any bread-baker understands, not every
that once the lawyer files a complaint, the     loaf will come out the precisely the same.
company will need to hire counsel to file       Even today’s standardization has its limits.
an answer and motion to dismiss, and its        But the lawsuits contended that consumers
litigation expenses will begin to build.        had been swindled out of about an inch of
                                                the product, worth about 40 to 60 cents of
Many food class actions that reach              the $5 Footlong, by their measure.235
the court are dismissed before class
certification. One study found that over        There are two major problems with
one-third of class actions (which was not       this reasoning. The first is that every
limited to food and beverage marketing          sandwich, regardless of the length of the
claims) were voluntarily dismissed.232          bread, received the same amount of meat
These cases are often dismissed “upon           and cheese plus whatever toppings the
stipulation of the parties,” which typically    customer chose. In fact, every sandwich
indicates that the plaintiffs’ lawyer and the   was made out of the same amount of
defendant reached an individual settlement.     dough, but its shape was not always the
Under these private settlements, the            same length.
plaintiffs’ lawyer and the individual who
brought the lawsuit will get paid, but class    Second, assuming there is normal variability
members receive nothing. In essence,            in the length of a loaf of bread, in some
defendants pay the plaintiffs’ lawyers          cases, consumers may have received a loaf
to stand down, which only encourages            that was 12½ inches or 13 inches. Subway
more lawsuits. Information about these          will of course not receive a credit in those
settlements is not publicly available.          instances.

                                                By mid-2013, there were at least eight
     “FOOTLONG” SETTLEMENT DOES                 class action lawsuits attacking the Footlong
      NOT MEASURE UP FOR CONSUMERS
                                                sandwiches in many of the favorite
     Total Settlement              $525,000     jurisdictions for such lawsuits: California,
                                                Illinois, Pennsylvania, in addition to the New
     Plaintiffs’ Lawyers:          $520,000
                                                Jersey lawsuits. They sought recovery for
     10 Class Representatives:    $500 each     consumers nationwide, covering anyone
     Consumers:                           $0    who purchased a Footlong sandwich from
                                                2003 to 2015. These cases were transferred
In early 2013, an Australian teenager in        to the U.S. District Court for the Eastern
Perth posted a photo of a subway Footlong       District of Wisconsin in June of that year.236
sandwich that measured 11 inches to the
company’s Facebook page.233 It went             During the two years of litigation, it became
                                                apparent that, in the words of Judge Lynn
viral.234 As a result, class action lawsuits
                                                Adelman, who presided over the multi-
were filed not in Perth but a world away in
                                                district litigation, the plaintiffs’ claims were
New Jersey and several other states.
                                                “quite weak.”237 The “vast majority” of the
                                                bread sold in Subway stores was indeed




39                                                                                       The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 44 of 69



12 inches, and, when loaves were shorter,         Free Food & Drink Settlements
they were typically just a quarter-inch off as
a result of natural variability in the shape of
                                                    COMPENSATION IN FISH
the bread, which did not affect the amount of
food customers received.238 Most consumers          Total Settlement:                 $12,000,000
had suffered no injury. Many were perfectly
                                                    Plaintiffs’ Lawyers:          $3,600,000 fees
happy with the sandwiches they received
                                                                               $155,800 expenses
and, had they known the sandwiches might
be slightly shorter than 12 inches, would           Class Representative:                  $5,000
have purchased them anyway.239 In sum, the          Consumers:             $4.43 in tuna vouchers
action did no more than allege a claim for                                 or $1.97 cash per claim
wrongly-shaped bread.
                                                  “Give a man a fish, and you feed him for
Nevertheless, Subway decided to settle            a day. Teach a man to fish, and you feed
in the midst of the “media frenzy.”240            him for a lifetime.” The origin of this oft-
Under the agreement, which received final         quoted saying is unknown, but following the
approval in February 2016, the handful of         Hendricks v. StarKist Co. settlement, it may
lawyers who brought the class actions             be appropriate to add a line: “Bring a class
would share $520,000 for their fees and           action alleging a tuna can could have fit
costs.241 The 10 class representatives, those     more fish, and you collect millions.”
named as plaintiffs, would receive $500
each for their involvement.242 Consumers          In 2013, class action lawyers accused
would not get a penny, leading a Wall Street      StarKist of under-filling five-ounce tuna
Journal reporter to dub the settlement,           cans. StarKist denied the allegations, but
“short on dough.”243 What they would              agreed to settle the case after two years
receive is assurance that Subway would            of litigation.
strengthen its quality control program, a
pledge Subway had already made at the             The $12 million settlement,247 which gained
outset of the controversy.244                     final approval in September 2016,248 provides
                                                  that the company will pay $8 million in cash
The settlement faces a challenge before           and give $4 million worth of vouchers to
the U.S. Court of Appeals for the Seventh         purchase StarKist-branded products. Anyone
Circuit, which held oral argument in              who purchased a can of StarKist tuna
September 2016.245 The issue on appeal            between February 2009 and October 2014
is whether it is appropriate for courts           was eligible to file a claim. They did not need
to certify classes for the purpose of             to show a receipt or otherwise prove that
approving “nuisance” settlements, which           they purchased the product.
effectively pay off the lawyers to end a
baseless lawsuit and provide no benefit
to consumers. Judges on the panel
reportedly were highly-skeptical of the no-
injury, no-recovery-except-for-the-lawyers
settlement.246



   U.S. Chamber Institute for Legal Reform                                                           40
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 45 of 69



Ultimately, about one-third of consumers              As one observer noted, “Yesterday, the
who filed a claim chose to receive payment            world received some truly wonderful news:
in tuna vouchers. They will each receive              A group of Red Bull customers took the
$4.43 in vouchers per claim. The remaining            company’s ‘It Gives You Wings’ slogan a
1.6 million class members will each receive           little too literally, sued the drink maker for
a check for approximately $1.97 per claim.            false advertising, and forced Red Bull to give
                                                      us all money. And the best part? Anyone
Bursor & Fisher, which represented the                who bought a Red Bull since 2002 was
class, sought $4 million in fees.249 The court        eligible to request a piece of the settlement–
approved $3.6 million in compensation,                either $10 cash or $15 dollars in Red Bull
representing 30% of the settlement fund.              products with no proof of purchase required.
Presumably, the lawyers were not open to              Isn’t America great?”252
receiving their compensation in fish.
                                                      Ultimately, 40% of claimants took the free
     FREE RED BULL FOR ALL                            Red Bull. The rest received $4.23 in cash
                                                      as the available funds were divided among
     Total Settlement:                 $13,000,000    those who filed claims.253 The lawyers
     Plaintiffs’ Lawyers:          $3,380,000 fees    asked for $4.8 million in fees. The court
                                $113,448 expenses     approved an almost $3.4 million payment.254
                                                      Red Bull’s counsel said the company viewed
     Class Representatives:            $5,000 each    this as a nuisance settlement with “a gift”
     Consumers:              Four-pack of Red Bull    to consumers.255
                            or $4.23 cash per claim
                                                      Some consumers clearly benefited from
Some defendants attempt to limit the                  the settlement, though they did not feel
damage that a lawsuit can do to a                     cheated. Law students celebrated on
company’s product and brand by offering               Facebook the arrival of their free four-packs
consumers free products and donating                  of Red Bull just in time for finals in the
unclaimed funds to a good cause.                      spring semester of 2016.

Red Bull agreed to establish a $13 million
fund to settle a 2013 class action alleging
the slogan “Red Bull gives you wings”
misled consumers to believe the products
provided significant benefits over a cup
of coffee or caffeine pill.250 Anyone who
had purchased the energy drinks in the
previous 12 years was eligible to receive
up to $10 cash (depending on the number
of claimants) or two free Red Bull products
valued at $15—no proof of purchase (or
actual deception) required.251




41                                                                                          The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 46 of 69



                                                            In 2012, the U.S. Court of Appeals for the
  FROSTED MINI-WHEATS:
                                                            Ninth Circuit rejected the first settlement
  MONEY FOR LAWYERS AND CHARITY
                                                            proposed in the case. The court found
  Total Settlement:                            $4,000,000   that the proposed $10.5 million settlement
                                                            would provide the plaintiffs’ lawyers with
  Plaintiffs’ Lawyers:                         $1,000,000
                                                            approximately $2 million in fees and costs,
  Claims Administration                         $908,665    the equivalent of $2,100 per hour, while the
  Class Representatives:                      $5,000 each   settlement offered class members, at most,
                                                            $15 from a $2.75 million fund.258 “Not even
  Consumers:                       Approximately $12 each
                                                            the most highly sought after attorneys charge
                                                            such rates to their clients,” Judge Stephen S.
Kellogg agreed to settle a class action                     Trott wrote for the unanimous panel.259
that claimed that the cereal maker falsely
advertised Frosted Mini-Wheats as                           The court withdrew that opinion, removing
improving kids’ attentiveness, memory, and                  most criticism of the attorneys’ fees.
other cognitive functions to a degree not                   Instead, the Ninth Circuit’s reissued
supported by scientific evidence.256 The                    opinion focused on the inadequacy of the
agreement came under fire by the Ninth                      settlement due to its cy pres award, in
Circuit—first because of the extraordinary                  which Kellogg would have distributed about
fee award to the attorneys; then because                    half of the settlement value, $5.5 million
most of the settlement would have been                      in products, to food charities, a cause that
through distribution of food to charities.                  had no connection to the alleged harm to
                                                            consumers.260
Consumers who purchased the cereal
between January 2008 and October 2009                       On remand, the district court increased
were eligible to file a claim regardless                    the consumer fund to $4 million, reduced
of their awareness of the allegedly                         the attorneys’ fees to $1 million, set
misleading statement or whether increasing                  aside $908,665 for claims notice and
a kids’ attentiveness was a factor for                      administration costs, and allocated any
them in purchasing the cereal.257 Under                     unclaimed funds to consumer advocacy
the proposed settlement agreement,                          groups.261
consumers were eligible to receive $5 for
each box of cereal purchased, up to $15.                    In April 2016, class members reported
                                                            receiving settlement checks for as much as
                                                            $11.44 for cereal they bought eight years
                                                            earlier.262 As one class member wrote, “Got
                                                            mine ... going on a shopping spree to buy
                                                            more Frosted Mini Wheats ...”263




   U.S. Chamber Institute for Legal Reform                                                                 42
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 47 of 69




     KASHI SNACK BARS                                NUTELLA: SWEET DEAL
                                                     FOR PLAINTIFFS’ LAWYERS
     Total Settlement:               $3,990,000
                                                     New Jersey Litigation
     Plaintiffs’ Lawyers:        $1,500,000 fees
                              $168,204 expenses      Total Settlement:                 $2,500,000
     Class Representatives:         $5,000 each      Plaintiffs’ Lawyers:            $625,000 fees
                                                                $500,000 fees for injunctive relief
     Consumers:               $0.55 per package
                                                                                     $80,000 costs
                      up to $27.50 per household
                                                     Claims Administration               $498,000
In May 2012, Katrina Garcia and Laura                Class Representatives:           $2,000 each
Eggnatz filed a lawsuit against Kashi,               Consumers:               $4 per jar up to $20
alleging that the company falsely claim
its granola, protein bars, and some of its           California Litigation
cereals are advertised as “all natural” or           Total Settlement:                 $1,500,000
containing “nothing artificial” when the
products contain genetically modified soy,           Plaintiffs’ Lawyers:           $985,920 fees
corn, or other ingredients.                                                         $27,504 costs
                                                     Class Representatives: $10,000 and $7,500
The parties entered a proposed $3.99
                                                     Consumers:               $4 per jar up to $20
million settlement in June 2015.264 Under
the agreement, consumers who purchased
the products at issue between May                  As discussed earlier, the maker of Nutella,
2008 and September 2015 (aside from in             Ferrero USA, was hit with class action
California, where there was a separate,            lawsuits after consumers were “shocked”
similar class action) can file a claim to          to learn that Nutella is not a health food.
receive 55 cents per package purchased             Despite the ridiculousness of this allegation,
for up to 50 boxes for a maximum total             in 2012, the family-run business settled the
recovery of $27.50 per household. No               litigation.267 The primary beneficiaries of that
receipts are needed unless seeking more            deal were the lawyers.
than this amount. Kashi also agreed to no
longer advertise the products as natural.          There were two settlements; one settling
                                                   two class actions brought and consolidated in
The court gave final approval to the               New Jersey that brought claims on behalf of
settlement in February 2016, which                 a nationwide class of consumers,268 the other
provides the attorneys involved with               settling a class action brought in California
$1.5 million in fees and $168,204 in               and limited to California residents.269
expenses—nearly as much as the amount
set aside for consumers.265 The two class
representatives will each receive a $5,000
“service award.”266




43                                                                                          The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 48 of 69



The settlements were widely mocked.                 they purchased, but no more than $20.
The N.Y. Daily News declared that the               The Third Circuit affirmed the court’s order
settlement brings “[b]ad news for people            approving the settlement.275
who thought they’d found their dream diet–
Nutella is not a health food.”270 ABC News          Purportedly injured consumers fared no
observed, “It’s hard to imagine that there          better under the California settlement.
are people who might confuse Nutella—a              Of that $1.5 million settlement, plaintiffs’
gooey, chocolaty spread laden with sugar,           lawyers received $985,920, nearly two-
palm oil and hazelnuts—with a health                thirds of the deal. Just $550,000 was
food. [But] now consumers can take their            earmarked for California consumers.
winnings, buy more Nutella, and know for            The Ninth Circuit upheld the agreement,
sure they’re not eating tofu.”271 Observers in      including the fee award, over class member
other countries poked fun at the American           objections.276
judicial system. As the UK’s Daily Mail
headline read, “Spread the Wealth! Mum
                                                    Do Consumers Benefit?
Win $3 Million in Class-Action Suit Over            If consumers felt that they were ripped off by
Nutella’s ‘Misleading’ Health Claims.”272           a company, would they accept more of the
                                                    same product as a remedy, as occurred in the
Under the initially proposed New Jersey             Red Bull settlement? Do consumers realize
settlement, Ferrero would have paid                 that about half of the settlement money from
$5.5 million, but the attorneys asked the           these lawsuits often goes to the attorneys
court to award $3.75 million in fees.273            who brought the case for fees and costs,
                                                    and for administering the claims payment
After class members objected to the fee             process?
award, U.S. District Judge Freda L. Wolfson
signed off on the new settlement. Under             Class action lawsuits often drag on for
that agreement, Ferraro established a $2.5          years.277 As noted earlier, about one-third
million settlement fund. Before consumers           of all class actions are voluntarily dismissed
received any benefit from that fund,                by the plaintiff. This often indicates that the
$625,000 went for attorneys’ fees, $80,000          parties have reached a private, individual
went for class counsel costs, $498,000              settlement, meaning that the plaintiff and
went for the administrative expenses in             his or her attorney get paid to go away,
managing the claims process, and $2,000             but consumers receive nothing.278 Another
went to each of two class representatives—          third of class actions are dismissed on
leaving just $1.3 million available for class       the merits.279 There is only about a one-
members.274 Class counsel also received             in-three chance that a class action will
an additional $500,000 award in relation to         lead to a classwide settlement, in which
changes in labeling and advertising that the        consumers will be eligible to obtain some
company agreed to make. Consumers could             form of compensation.280 A decade may pass
fill out a claim to receive $4 per jar of Nutella   between when a consumer purchased the
                                                    product and when he or she receives what is
                                                    often a nominal payment.




   U.S. Chamber Institute for Legal Reform                                                         44
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 49 of 69




     “    Even some plaintiffs’ lawyers, who view class actions as
     valuable tools for fighting employment discrimination or other


                                                                     ”
     injustices, view food litigation as going too far.



Even some plaintiffs’ lawyers, who view             lawsuits, rather than government agencies,
class actions as valuable tools for fighting        as an achievement. “I love it that consumer
employment discrimination or other injustices,      agitation can cause companies to respond
view food litigation as going too far. For          without government intervention,” he said.282
example, Adam Hoeflich, a professor at              The flaw in this reasoning, however, is that,
Northwestern University’s Pritzker School           as this report shows, consumers are not
of Law, has handled many class action               driving these lawsuits. Lawyers are.
lawsuits, but believes food labeling issues
should be left to the FDA and Federal Trade         Class actions take an enormous toll on U.S.
Commission (FTC). “I believe strongly in the        businesses, and ultimately on the public at
rights of consumers and appropriate food            large. While it takes minutes for plaintiffs’
labeling,” he said. “What I am skeptical of is      lawyers to cut-paste-and-file a complaint,
that [class action litigation] is the appropriate   the cost of defending against a “routine”
mechanism to determine these issues.”281            class action typically costs a company
                                                    between $1 million and $17.5 million dollars,
Others believe that where government                and can run far higher.283 In 2015 alone,
agencies have left a regulatory gap or do           businesses spent an estimated $525 million
not vigorously enforce the law, the class           to defend themselves against consumer class
action bar should step in. For example,             actions.284 Such costs ultimately result in
some observers, such as Michael Moss,               higher prices for consumers.
an author and healthy-food advocate, hails
regulation of the food industry through private




45                                                                                       The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 50 of 69




Recommendations
Lawsuits targeting food and beverage marketing are out of control.
The limited segment of the plaintiffs’ bar that brings these suits
shows no signs of restraint. As a result, courts, legislatures, and
regulatory agencies must respond to restore common sense to the
litigation. Here are reasonable steps they can take.
Judicial Action                                  •   Complaints filed by law firms with a
                                                     history of cut-and-paste allegations
Scattered throughout this report are                 or that are filed by serial plaintiffs
examples of judges appropriately                     deserve particularly close scrutiny.
dismissing meritless food class actions,
finding class certification inappropriate        •   Courts ought to impose sanctions
and scrutinizing settlements. These cases            on lawyers that file complaints
illustrate the types of actions courts can           making truly ridiculous allegations,
take to rein in food litigation.                     requiring them to pay attorneys’ fees
                                                     and costs.
1. Courts should carefully consider whether
    the named class representative and         2. Courts must require complaints to state
    the consumers he or she purports to            a plausible claim and provide specific
    represent are actually misled by the           allegations when alleging fraud. For
    labeling, packaging, or advertising at         example, allegations that rely on product
    issue in the lawsuit.                          testing should describe the testing
                                                   methods and results.
  •    Courts should adopt a presumption
       that consumers read labels when         3. Courts should dismiss lawsuits alleging
       they might have a question about a          speculative or contrived losses, seeking
       product’s ingredients or the amount         full refunds when consumers ate and
       contained in a package.                     enjoyed the food, or claiming consumers
                                                   paid more than the product was worth
                                                   without supporting evidence.




   U.S. Chamber Institute for Legal Reform                                                     46
      Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 51 of 69



4. C
    ourts should deny class certification       8. Congress should adopt class action
   in cases where consumers have                     litigation reforms that would:
   different motivations for purchasing
   food products and different priorities          •   Ensure that class action litigation is
   in selecting among products, it is not              driven by consumers, not lawyers,
   possible to ascertain class membership,             by requiring a plaintiffs’ lawyer to
   and plaintiffs cannot establish injury on a         disclose (1) any familial, employment,
   classwide basis.                                    prior attorney-client, or other
                                                       contractual relationship with the
5. C
    ourts need to closely examine class               named plaintiff; (2) any prior class
   settlements and reject attorney fee                 action filed by the named plaintiff;
   awards that are disproportionate to the             and (3) the circumstances under
   actual benefit to consumers.                        which each class representative or
                                                       named plaintiff agreed to be included
6. Courts should look to regulations                  in the complaint.
    governing food and beverage marketing
    to provide consistency in litigation           •   Prohibit certification of classes
    outcomes. Preemption, primary                      that include consumers who were
    jurisdiction, and provisions of state              not injured by the marketing or
    consumer protection laws exempting                 labeling at issue by requiring a class
    conduct regulated or permitted by                  representative to “affirmatively
    government agencies should all be                  demonstrates that each proposed
    closely considered.                                class member suffered an injury
                                                       of the same type and scope as
Legislative Action                                     the injury of the proposed class
                                                       representative.”
Most class actions are brought in states
known to have lawsuit-friendly consumer            •   Provide recovery to consumers who are
protection laws. Since many of these                   actually injured by requiring a reliable
cases are removed to federal court, class              and administratively feasible method of
certification is determined based on                   ascertaining those who purchased the
federal law.                                           product and experienced a loss before
                                                       a class is certified.
7. State legislatures should amend
    consumer protection statutes to reinforce      •   Tie attorney fee awards to the
    the need for each plaintiff to show actual         benefits actually received by the
    injury, reliance, and out-of-pocket loss.          class. Prohibit fee awards under
    They can also adopt provisions that                which lawyers receive more money
    recognize that conduct that complies               than consumers.
    with government regulations is not unfair
    or deceptive.                                  •   Provide all parties with a right to
                                                       immediately appeal an order granting
                                                       or denying class certification.




47                                                                                     The Food Court
        Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 52 of 69




Regulatory Agency Action
Plaintiffs’ lawyers have exploited regulatory
gaps, such as the lack of a definition
of “natural.” They have also seized on
regulatory actions, such as the FDA’s
banning of trans fats to bring lawsuits, even
though the agency provided a three-year
phase-in period.

9. Federal agencies can weigh in where
    there is prolific litigation to provide
    uniform definitions of common labeling
    terms that close off litigation avenues
    and preempt lawsuits that make
    allegations that are inconsistent with
    federal law. Agency actions should be
    consistent with the First Amendment’s
    protection of Commercial Speech.




   U.S. Chamber Institute for Legal Reform                                  48
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 53 of 69




Endnotes
1	Jessica Dye, Food Companies Confront Spike                2015, finding the plaintiffs had failed to provide
   in Consumer Fraud Lawsuits, Reuters, June                 enough detail to back their fraud claims and
   13, 2013 (citing data compiled by food litigation         had not shown an ascertainable loss. See
   department of Perkins Coie).                              Mladenov v. Whole Foods Inc., 124 F. Supp.3d
                                                             360 (D. N.J. 2015).
2	
  See id.
                                                        9	
                                                          See Nicole E. Negowetti, Defining
3	
  Id.                                                     Natural Foods: The Search for a Natural Law,
                                                          26 Regent U.L.Rev. 329, 333 (2014).
4	Our counts of federal class actions include
   cases targeting food and beverage labeling           10	
                                                           See Cary Silverman, Food Class Action
   or marketing filed in or removed to federal             Litigation in The New Lawsuit Ecosystem:
   court in 2015 and 2016, or, if filed earlier, were      Trends, Targets and Players 91 (U.S. Inst. for
   actively litigated or settled during this two-          Legal Reform, Oct. 2013).
   year period. It does not include class actions
   stemming from contaminated food, worker              11	
                                                           See id. at 91-92.
   classification suits, or anti-competition claims
   brought by other businesses. It also does            12	
                                                           Jones v. ConAgra Foods, Inc., No. C 12-01633
   not include scores of lawsuits brought under            CRB, 2014 WL 2702726, at *1 (N.D. Cal. June
   California’s Proposition 65, which are typically        13, 2014).
   brought as private attorney general actions,
   rather than class actions.                           13	For example, as discussed on p. 33, the
                                                            Ninth Circuit’s recent reversal of summary
5	We identified 80 food class actions brought              judgment in Brazil v. Dole Packaged Foods,
   in state courts in 2015 and 2016 that were               Inc., No. 14-17480, 2016 WL 5539863 (9th Cir.
   not, or had not yet been, removed to federal             Sept. 30, 2016), may spur more “all natural”
   court, primarily in California and Missouri. This        class actions, even as the court denied class
   figure is likely a significant underestimate of          certification.
   the number of claims pending in state courts.
   Our compilation of class actions filed in state      14	Stephanie N. Grimoldby, Why Is Miami a Hub
   courts lawsuits is included in the report’s              for Deceptive Labeling Class Actions? Lawyer-
   statistics regarding the types of claims filed           Driven Litigation, ‘Venue Shopping’ Contribute
   and targeted products.                                   to Rise in Suits, Fla. Rec., May 14, 2016.

6	
  See Elaine Watson, Food Litigation 101: Are           15	
                                                           See Alex Wolf, Anheuser-Busch Beck’s Beer
  You Up to Speed, Food Navigator-USA, Nov.                False Ad Suit All Bottled Up, Law 360, Oct.
  29, 2016 (citing the experience of attorneys at          21, 2015 (discussing settlement in Marty v.
  Perkins Coie and Venable).                               Anheuser-Busch Cos. LLC, No. 1:13-cv-23656
                                                           (S.D. Fla.) in which plaintiffs alleged that the
7	
  Newton v. Kraft Heinz Foods Co., No. 1:16-cv-            manufacturer misled consumers to believe
  04578 (E.D.N.Y. filed Aug. 17, 2016).                    Beck’s beer was a German import).

8	
  See, e.g., Mladenov v. Acme Markets, Inc.,            16	
                                                           See, e.g., Lorenzo v. MillerCoors LLC, No.
  No. 1:15-cv-00618 (D. N.J. filed Jan. 30,                1:16-cv-20851 (S.D. Fla. filed Mar. 8, 2016)
  2015); Mladenov v. Wegman’s Food Market,                 (alleging that consumers are misled to believe
  Inc., No. 1:15-cv-00373 (filed D. N.J. Jan. 20,          Coors Light is brewed exclusively in the Rocky
  2015); Mladenov v. Whole Foods Inc., No.                 Mountains when it is brewed in locations
  15-cv-0382 (D. N.J. filed Jan. 20, 2015). The            throughout the United States).
  court dismissed these cases on August 26,


49                                                                                                   The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 54 of 69



17	
   Order on Defendant’s Motion to Dismiss                 26	A sample of “all natural” lawsuits filed by
   Complaint, Reilly v. Chipotle Mexican Grill, Inc.,         Matthew H. Armstrong of the Armstrong Law
   No. 1:15-CV-23425 (S.D. Fla. Apr. 20, 2016).               Firm LLC includes: Garner v. Bahlsen North
                                                              America Inc., No. 1622-CC11327 (Cir. Ct., City
18	
   Gallagher v. Chipotle Mexican Grill, Inc., No.             of St. Louis, Mo., filed Nov. 17, 2016); Kreider
   15-cv-03952, 2016 WL 454083 (N.D. Cal. Feb.                v. Dover Foods, Inc., No. 1622-CC10011 (Cir.
   5, 2016) (recognizing there was “no dispute                Ct., City of St. Louis, Mo., filed Sept. 1, 2016);
   that the meat and dairy ingredients used by                Johnson v. Richardson Brands Co., No. 1622-
   Defendant are not themselves genetically                   CC00271 (Cir. Ct., City of St. Louis, Mo., filed
   engineered in any fashion.”).                              Feb. 5, 2016); Thornton v. Katz Gluten Free
                                                              Bake Shoppe Inc., No. 1522-CC10713 (Cir. Ct.,
19	
   See Daniel Thies, Recent Developments in the               City of St. Louis, Mo., filed Sept. 25, 2015);
   Seventh Circuit’s Class Action Jurisprudence:              Zieroff v. New Hope Mills Mnf’g, No. 1522-
   Not as Pro-Plaintiff as They First Appear,                 CC10185 (Cir. Ct., City of St. Louis, Mo., filed
   Federal Civil Practice, vol. 14, no. 3 (Ill. St. Bar       July 22, 2015); Row v. Conifer Specialties Inc.,
   Ass’n, Apr. 2016) (discussing implications of              No. 1522-CC09720 (Cir. Ct., City of St. Louis,
   Mullins v. Direct Digital, LLC, 795 F.3d 654 (7th          Mo., filed May 21, 2015); Teachout v. Am.
   Cir. 2015); Remijas v. Nieman Marcus Grp.,                 Naturals Co. LLC, No. 1522-CC00505, at 2 (Cir.
   LLC, 794 F.3d 688 (7th Cir. 2015); Champan v.              Ct., City of St. Louis, Mo., filed Mar. 4, 2015);
   First Index, Inc., 796 F.3d 783 (7th Cir. 2015);           Murphy v. Stonewall Kitchen, LLC, No. 1522-
   McMahon v. LVNV Funding, LLC, 807 F.3d 872                 CC00481 (Cir. Ct., City of St. Louis, Mo., filed
   (7th Cir. 2015); Suchanek v. Sturm Foods, Inc.,            Feb. 27, 2015).
   764 F.3d 750 (7th Cir. 2014); In re IKO Roofing
   Shingle Products Liab. Litig., 757 F.3d 599 (7th       27	
                                                             See infra notes 89-94 and accompanying text.
   Cir. 2014).
                                                          28	
                                                             See Murphy v. Stonewall Kitchen, LLC, No.
20	
   See Butler v. Sears, Roebuck & Co., 727 F.3d              ED 104072, 2016 WL 6596083, at *3 (Mo.
   796, 801 (7th Cir. 2013).                                 Ct. App. Nov. 8, 2016) (reversing dismissal
                                                             of claim alleging cupcake mix was not
21	Joanna Shepherd, The Expansion of New                    natural because it contained sodium acid
    Jersey’s Consumer Fraud Act: Causes and                  pyrophosphate, a common leavening agent).
    Consequences 9 (Am. Tort Reform Found.
    2014).                                                29	
                                                             See, e.g., Hawkins v. Nestle USA, Inc., No.
                                                             16PH-CV01725 (Mo. Cir. Ct., Phelps County,
22	N.J. Stat. Ann. § 56:8-19 (requires judges to            filed Nov. 18, 2016); Trentham v. Continental
    triple damage awards).                                   Mills, Inc., No. 16PH-CV01563 (Mo. Cir. Ct.,
                                                             Phelps County, filed Oct. 25, 2016); Skornia
23	N.J. Stat. Ann. § 2A:14-1; Kennedy v. Axa                v. General Mills, Inc., No. 16AC-CC00452
    Equitable Life Ins., Co., No. 06-cv-6082, 2007           (Mo. Cir. Ct., Cole County, filed Oct. 25,
    WL 2688881 (D. N.J. Sept. 11, 2007) (finding             2016); Bratton v. The Hershey Co., No. 16AC-
    New Jersey’s six-year statute of limitations             CC00451 (Mo. Cir. Ct., Cole County, filed Oct.
    applies to claims under the NJCFA).                      25, 2016); Melton v. Kellogg Co., No. 16PH-
                                                             CV01564 (Mo. Cir. Ct., Phelps County, filed
24	Margaret Cronin Fisk, Welcome to St. Louis,              Oct. 25, 2016); Grisham v. The Kroger Co., No.
    the New Hot Spot for Litigation Tourists,                16PH-CV01562 (Mo. Cir. Ct., Phelps County,
    Bloomberg Businessweek, Sept. 29, 2016.                  filed Oct. 25, 2016); Skornia v. Mars, Inc., No.
                                                             16AC-CC00453 (Mo. Cir. Ct., Cole County,
25	
   See Joanna Shepherd, The Expanding Missouri               filed Oct. 25, 2016); White v. Mott’s LLP, No.
   Merchandizing Practices Act (Am. Tort Reform              16PH-CV01566 (Mo. Cir. Ct., Phelps County,
   Found. 2015).                                             filed Oct. 25, 2016); Hawkins v. Pearson Candy
                                                             Co., No. 16PH-CV01565 (Mo. Cir. Ct., Phelps
                                                             County filed Oct. 25, 2016); Bratton v. Tootsie
                                                             Roll Indus., Inc., No. 16AC-CC00454, Mo. Cir.
                                                             Ct., Cole County, filed Oct. 25, 2016).



    U.S. Chamber Institute for Legal Reform                                                                   50
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 55 of 69



30	
   See United States Judicial Panel on                   41	
                                                            See supra note 29.
   Multidistrict Litigation, MDL Statistics Report
   - Distribution of Pending MDL Dockets by              42	Steelman, Gaunt & Horsefield, Class Actions,
   District (Jan. 17, 2017).                                 http://www.steelmanandgaunt.com/Practice-
                                                             Areas/Class-Actions.shtml (last visited Nov. 2,
31	
   In re: 100% Grated Parmesan Cheese Mktg.                  2016).
   and Sales Practices Litig., F. Supp. 3d ,
   2016 WL 3190426 (J.P.M.L. June 2, 2016).              43	
                                                            See Beth Winegarner, Judge Bashes
                                                            Consumers’ Atty in Kraft ‘Natural’ Capri Sun
32	
   In re McCormick & Co., Inc., Pepper Prod.                Suit, Law360, Oct. 15, 2015.
   Mktg. & Sales Practices Litig., 148 F. Supp. 3d
   1364 (J.P.M.L. 2015).                                 44	
                                                            See Order on Motion to Dismiss, Osborne v.
                                                            Kraft Foods Group, Inc., No. 3:15-cv-02653
33	
   See In re: Kind LLC (All Nat.) Litig., 118 F. Supp.      (N.D. Cal. Oct. 15, 2015). While the court gave
   3d 1380 (J.P.M.L. 2015).                                 the plaintiffs an opportunity to amend the
                                                            complaint and re-file, they opted to voluntarily
34	
   See Order, In re: Whole Foods Market, Inc.,              dismiss the case with prejudice. See Notice
   Greek Yogurt Marketing & Sales Prac. Litig.,             of Voluntary Dismissal, Osborne, No. 3:15-cv-
   No. A-14-MC-2588-SS (MDL No. 2588) (W.D.                 02653 (Nov. 5, 2015) (Dkt. #30).
   Tex. Feb. 16, 2016).
                                                         45	
                                                            See Daniel Fisher, Collapse of 5-Hour Energy
35	Plaintiffs’ Consolidated Third Amended                  Case Reveals the Secrets of Class Action
    Complaint, In re: Whole Foods Market, Inc.,             Lawyers, Forbes, Nov. 17, 2015.
    Greek Yogurt Marketing & Sales Prac. Litig.,
    No. A-14-MC-2588-SS (MDL No. 2588) (W.D.             46	
                                                            Id. (quoting Kevin Roddy).
    Tex. Filed Mar. 4, 2016).
                                                         47	For example, in an “all natural” lawsuit against
36	There is an additional food marketing MDL that           Kashi that recently settled, discussed infra
    is listed as including 16 active cases on the            at 264, one of the two class representatives
    docket, In re Pom Wonderful LLC Marketing &              is the wife of a prominent food class action
    Sales Practices Litig., No. 2:10-ml-02199 (C.D.          lawyer.
    Cal. established Dec. 21, 2010). This MDL,
    however, appears to be inactive and is not           48	
                                                            See Fisher, supra.
    included in this report’s statistics.
                                                         49	
                                                            See In re: Report and Recommendation
37	
   Order Denying Transfer, In re Starbucks Corp.            Regarding Howard W. Rubinstein of Ad Hoc
   Marketing & Sales Practices Litig., MDL 2725             Committee on Attorney Admissions, Peer
   (J.P.M.L. Aug. 5, 2016).                                 Review and Attorney Grievance, Admin.
                                                            Order No. 2015-69 (S.D. Fla. Oct. 13, 2015)
38	
   See U.S. Judicial Panel on Multidistrict                 (disbarring Mr. Rubenstein from practice
   Litigation, MDL Statistics Report - Distribution         before that court and noting similar action
   of Pending MDL Dockets by District, Jan. 17,             taken by District Court of Travis County, Texas
   2017.                                                    on August 5, 2014).

39	
   See Memorandum of Law in Support of                   50	
                                                            Amended Order Granting Motion to Dismiss,
   Defendants’ Motion to Dismiss Class Action               Werberl v. PepsiCo, Inc., No. 4:09-cv-04456,
   Complaint, Izquierdo v. Mondelez Int’l, Inc., No.        2010 WL 2673860 (N.D. Cal. July 2, 2010).
   1:16-cv-04697 (E.D.N.Y. filed Aug. 29, 2016).
                                                         51	
                                                            See Fisher, supra.
40	
   See Class Action Complaint, Izquierdo v.
   Mondelez Int’l, Inc., No. 1:16-cv-04697, ¶¶ 29,       52	
                                                            See id.
   52 (E.D.N.Y. filed June 20, 2016).




51                                                                                                  The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 56 of 69



53	
   Id. (quoting correspondence by lawyers in                filed June 19, 2014); Stoltz v. Fage Dairy
   Rubenstein’s firm revealed in the 5-Hour                 Processing SA, No. 1:14-cv-03826 (E.D.N.Y.,
   Energy lawsuit).                                         filed June 19, 2014).

54	
   See, e.g., Backus v. H.J. Heinz, No. 3:15-cv-       60	Laura’s Wholesome Junk Food, The Company,
   02738 (N.D. Cal. filed June 8, 2015); Backus v.         www.lauraswholesomejunkfood.com/pages/
   Biscomerica Corp., No. 3:16-cv-3916 (N.D. Cal.          company (last visited Jan. 30, 2017).
   filed July 12, 2016); Backus v. ConAgra Inc.,
   No. 3:16-cv-454 (N.D. Cal. filed Jan. 26, 2016);    61	
                                                          Harmon v. Cuddletime Inc. (d/b/a Laura’s
   Backus v. General Mills Inc., No. 3:15-cv-1964         Wholesome Junk Food), No. 1622-CC-11322
   (N.D. Cal. filed Apr. 30, 2015); Backus v. Nestle      (Cir. Ct., City of St. Louis, Mo., filed Nov. 16,
   USA Inc., No. 3:15-cv-1963 (N.D. Cal. filed Apr.       2016).
   30, 2015).
                                                       62	
                                                          See Sara Donnelly, ‘Junk Food’ Improvement,
55	
   See, e.g., Aliano v. The Quaker Oats Co., No.          The Portland Phoenix, May 12, 2010.
   1:16-cv-3087 (N.D. Ill. filed Mar. 10, 2016);
   Aliano v. WhistlePig LLC, No. 1:14-cv-10148         63	Laura’s Wholesome Junk Food, The Company,
   (N.D. Ill. removed from Cook County Cir. Ct. on         www.lauraswholesomejunkfood.com/pages/
   Dec. 18, 2014); Aliano v. Mom Brands Co. LLC,           company (last visited Jan. 30, 2017).
   No. 2016CH03879 (Ill. Cir. Ct., Cook County,
   filed Apr. 2016 ).                                  64	
                                                          See Isn’t Evaporated Cane Juice Just Regular
                                                          Sugar?, YouTube, at https://www.youtube.
56	
   See, e.g., Thornton v. Red Mill Farms LLC, No.         com/watch?v=6My1ELAnIJk (last visited Jan.
   1622-CC11274 (Cir. Ct., City of St. Louis, Mo.,        30, 2017).
   filed Nov. 14, 2016);Thornton v. Pinnacle Foods
   Group LLC, No. 4:16-cv-00158 (E.D. Mo. filed        65	
                                                          Allen v. Taos Mountain Energy Foods LLC, No.
   Feb. 5, 2016); Thornton v. Katz Gluten Free            1622-CC11308 (Cir. Ct., City of St. Louis, Mo.,
   Bake Shoppe Inc., No. 1522-CC10713 (Cir. Ct.,          filed Nov. 16, 2016).
   City of St. Louis, Mo., filed Sept. 25, 2015);
   Thornton v. YZ Enterprises, Inc., No. 1522-         66	
                                                          See Taos Mountain Energy Foods Brings Jobs
   CC00482 (Cir. Ct., City of St. Louis, Mo., filed       to Questa, Los Alamos National Laboratory
   Feb. 27, 2015).                                        Community Connections, July 1, 2015; Taos
                                                          Mountain Energy Bars Announces Major
57	
   See, e.g., Bryant v. Just Born, Inc., No. 1622-        Expansion: Espanola’s Food Hub Plays Major
   CC11494 (Cir. Ct., City of St. Louis, Mo., filed       Role, Daily Post (N.M.), Apr. 21, 2015; Mike
   Dec. 8, 2016); Bryant v. BB Holdings Inc., No.         English, Taos Mountain Energy Bars to Expand
   1622-CC11280 (Cir. Ct., City of St. Louis, Mo.,        Operations at Questa Facility, Albuquerque
   filed Nov. 14, 2016); Bryant v. Whole Foods            Business First, Apr. 21, 2015.
   Market Group Inc., No. 4:15-cv-01001 (E.D.
   Mo. filed June 25, 2015).                           67	
                                                          Allen v. EN-R-G Foods LLC, No. 1622-CC11306
                                                          (Cir. Ct., City of St. Louis, Mo., filed Nov. 16,
58	
   See, e.g., Hu v. Herr Foods Inc., No. 1:16-cv-         2016).
   03313 (E.D.N.Y., filed June 20, 2016); Hu v.
   Perfetti Van Melle USA Inc., No. 1:15-cv-03742      67	
                                                          See Chris Meehan, Honey Stinger,
   (E.D.N.Y., filed June 26, 2015); Hu v. The             CompanyWeek, Jan. 3, 2016.
   Hershey Co., No. 15-cv-3741(E.D.N.Y. filed
   June 26, 2015).                                     69	
                                                          See Scott Franz, Big Agnes, Honey Stinger
                                                          Secure New Headquarters in Steamboat
59	
   See, e.g., Stoltz v. ConAgra Foods, Inc.,              Springs, Steamboat Today, Sept. 6, 2016.
   No. 1:14-cv-05546 (E.D.N.Y. filed Sept. 22,
   2014); Stoltz v. Henkel Corp., No. 1:14-cv-         70	
                                                          See Schott v. Lenny & Larry’s Inc., No. 15-
   05547 (E.D.N.Y., filed Sept. 22, 2014); Stoltz         21402CA01 (Fla. Cir. Ct., Miami-Dade County,
   v. Chobani LLC, No. 1:14-cv-03827 (E.D.N.Y.,           filed Sept. 17, 2015).




    U.S. Chamber Institute for Legal Reform                                                                   52
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 57 of 69



71	
   Id.; see also Monica Pais, Class Says Cookie        78	Food Labeling: Nutrient Content Claims,
   Maker Lies About Its Foods, Courthouse News             General Principles, Petitions, Definition of
   Service, Oct. 6, 2015.                                  Terms; Definitions of Nutrient Content Claims
                                                           for the Fat, Fatty Acid, and Cholesterol Content
72	Ryan Ritchie, Adventures in Veganism: Lenny            of Food, 58 Fed. Reg. 2,302, 2,407 (Jan. 6,
    & Larry’s The Complete Cookie, LA Weekly,              1993).
    Mar. 11, 2013; see also Rebekah Schouten,
    Q&A: Protein Cookie Company on the Cutting         79	
                                                          See, e.g., In re Gen. Mills, Inc. Kix Cereal Litig.,
    Edge, Food Business News, June 22, 2015.              No. 12-249(KM), 2013 WL 5943972, at *1 (D.
                                                          N.J. Nov. 1, 2013) (administratively terminating
73	Plaintiffs’ lawyers have filed class actions          case); Barnes v. Campbell Soup Co., No. C
    targeting other products, such as cosmetics           12-05185 JSW, 2013 WL 5530017, at *8-9
    and household cleaners, marketed as natural.          (N.D. Cal. July 25, 2013) (staying litigation for
    These lawsuits are not included in the case           six-months); Cox v. Gruma Corp., No. 12-cv-
    tallies presented in this report.                     6502 YGR, 2013 WL 3828800, at *2 (N.D.
                                                          Cal. July 11, 2013) (staying litigation for six-
74	
   See FDA, Statement of Policy: Foods Derived            months); see also Astiana v. Hain Celestrial
   from New Plant Varieties, 57 Fed. Reg. 22984           Group, Inc., 905 F. Supp. 2d 1013, 1016-17 (N.D.
   (May 29, 1992); FDA, Guidance for Industry             Cal. 2012) (declining to make an independent
   Voluntary Labeling Indicating Whether Foods            determination on whether a manufacturer’s use
   Have or Have Not Been Developed Using                  of “natural” on cosmetic labels was false or
   Bioengineering; Draft Guidance (Jan. 2001).            misleading in absence of FDA rules, regulations,
                                                          or informal policy guidance on the issue).
75	
   See Simply Orange Orange Juice Marketing
   and Sales Prac. Litig., MDL-2361 (W.D. Mo.)         80	Letter from Leslie Kux, Assistant Comm’r
   (MDL established June 11, 2012); Tropicana              for Policy, U.S. Food & Drug Admin., to Hon.
   Orange Juice Marketing and Sales Prac. Litig.,          Yvonne Gonzalez Rogers, Hon. Jeffrey S.
   MDL-2353 (D. N.J.) (MDL established June 11,            White, and Hon. Kevin McNulty (Jan. 6, 2014).
   2012).
                                                       81	
                                                          Id.
76	
   See, e.g., Defendant Pinnacle Foods Group,
   LLC’s Notice of Motion and Motion to Dismiss        82	See FDA Request for Comments re the “Use
   Plaintiff’s Complaint, Clardy v. Pinnacle Food          of the Term ‘Natural’ in the Labeling of Human
   Groups, Inc., No. 3:16-cv-04385 (N.D. Cal.              Food Products,” Dkt. FDA-2014-N-1207, 80
   filed Oct. 4, 2016).                                    Fed. Reg. 69,905 (Nov. 12, 2015).

77	
   See Food Labeling: Nutrient Content Claims,         83	
                                                          Kane v. Chobani, LLC, 645 Fed.Appx. 593 (9th
   General Principles, Petitions, Definition of           Cir. 2016).
   Terms; Definitions of Nutrient Content Claims
   for the Fat, Fatty Acid, and Cholesterol            84	
                                                          See, e.g., Maxwell v. Unilever United States,
   Content of Food, 58 Fed. Reg. 2302 (Jan.               Inc., No. 5:12-CV-01736, 2016 WL 5110498, at
   6, 1993); Food Labeling: Nutrient Content              *1 (N.D. Cal. Mar. 30, 2016); Mains v. Whole
   Claims, General Principles, Petitions, Definition      Foods Market, Inc., No. 12-cv-5652, 2016 WL
   of Terms, 56 Fed. Reg. 60,421, 60,466-67               5791414 at 3 n.2 (N.D. Cal. Apr. 18, 2016); In re
   (Nov. 27, 1991); Food Labeling, 54 Fed Reg.            Hain Celestial Seasonings Products Consumer
   32,610 (Aug. 8, 1989); see also Termination            Litig., No. 8:13-cv-1757, 2016 WL 6302513
   of Proposed Trade Regulation; Rule of Food             (C.D. Cal. May 10, 2016); Viggiano v. Johnson
   Advertising 48 Fed. Reg. 23,270, 23,271                & Johnson, 2016 WL 5110500, at *2-3 (C.D.
   (May 24, 1983) (in which the Federal Trade             Cal. June 21, 2016); see also Anderson v. The
   Commission abandoned an attempt to define              Hain Celestial Grp., No. 14-cv-03895, Dkt. 62
   “natural” foods).                                      (N.D. Cal. Apr. 8, 2016) (stayed by stipulation).




53                                                                                                  The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 58 of 69



85	
   See, e.g., Forsher v. J.M. Smucker Co., No.            94	The Armstrong Law Firm filed the following
   CV 2015-7180, 2016 WL 5678567, at *1-2                     cases in the St. Louis City Circuit Court:
   (E.D.N.Y. Sept. 30, 2016); In re KIND LLC                  Grindel v. Mondelez Int’l Inc., No. 1622-
   Healthy & Nat. Litig., 2016 WL 4991471, at *6              CC11518 (filed Nov. 16, 2016); Harmon v.
   (S.D.N.Y. Sept. 15, 2016).                                 Cuddletime Inc., No. 1622-CC-11322 (filed
                                                              Nov. 16, 2016); Callahan v. Garden of Light
86	
   See, e.g., In re Gen. Mills, Inc. Kix Cereal Litig.,       Inc., No. 1622-CC11313 (filed Nov. 15, 2016);
   2016 WL 5110499, at *1 (D. N.J. June 13,                   Allen v. Taos Mountain Energy Foods LLC,
   2016).                                                     No. 1622-CC11308 (filed Nov. 15, 2016);
                                                              Collier v. Love Grown Foods LLC, No. 1622-
87	
   See, e.g., Thornton v. Pinnacle Foods Grp.,                CC11307 (filed Nov. 15, 2016); Allen v. EN-R-G
   LLC, No. 4:16-cv-00158, 2016 WL 5793193, at                Foods LLC, No. 1622-CC11306 (filed Nov. 15,
   *2 (E.D. Mo. Sept. 30, 2016); George v. Blue               2016); Bryant v. BB Holdings Inc., No. 1622-
   Diamond Growers, 2016 WL 1464644, at *3                    CC11280 (filed Nov. 14, 2016); Blair v. Eco
   (E.D. Mo. Apr. 14, 2016).                                  Heaven LLC, No. 1622-CC11279 (filed Nov. 14,
                                                              2016); Johnson v. Dave’s Gourmet Inc., No.
88	
   See Elaine Watson, Whole Foods Targeted in                 1622-CC11276 (filed Nov. 14, 2016); Blair v.
   New Lawsuit Over ‘All-Natural’ Claims, Food                Inventure Foods Inc., No. 1622-CC11275 (filed
   Navigator, July 25, 2014 (observing that “large            Nov. 14, 2016); Thornton v. Red Mill Farms
   firms [are] starting to quietly remove ‘all-               LLC, No. 1622-CC11274 (filed Nov. 14, 2016);
   natural’ from packaging”).                                 McNamee v. Edward & Sons Trading Co., No.
                                                              1622-CC11261 (filed Nov. 10, 2016).
89	Washington Legal Found., Evaporated Cane
    Juice Litigation (as of Jan. 22, 2014), https://      95	For example, a surge of lawsuits target
    wlflegalpulse.files.wordpress.com/2014/03/                products that contain citric acid, alleging that
    evaporated-cane-juice-cases-2-as-                         the inclusion of this ingredient makes the
    of-1-22-2014.pdf (last visited Jan. 30, 2017).            product no longer preservative free. See, e.g.,
                                                              Ross v. Nestle USA Inc., No. 1:16-cv-9563
90	FDA, Ingredients Declared as Evaporated Cane              (S.D.N.Y. filed Dec. 12, 2016) (frozen dinners);
    Juice: Guidance for Industry (May 2016).                  Haack v. Drew’s LLC, No.7:16-cv-6022
                                                              (S.D.N.Y. filed July 28, 2016) (salad dressings);
91	
   See, e.g., Order Granting Motion to Dismiss in             Hu v. Herr’s Foods Inc., No. 1:16-cv-03313
   Party and Staying Case, Reese v. Odwalla, Inc.,            (E.D.N.Y. filed June 20, 2016) (packaged
   No. 13-cv-947 (N.D. Cal. Mar. 24, 2014).                   snack foods); Hu v. Golden Orchid Ltd., No.
                                                              1:16-cv-02234 (E.D.N.Y. filed May 4, 2016)
92	
   See Elaine Watson, ‘Evaporated Cane Juice’                 (jarred cucumbers and radishes); Daniels v.
   Should Be Declared as ‘Sugar’ Says FDA;                    Izze Beverage Co., No. 4:16-cv-01851(N.D. Cal.
   Get Ready for the Lawsuits, Say Attorneys,                 filed Apr. 8, 2016) (carbonated juice products);
   Food Navigator, May 25, 2016 (quoting Justin               Chen v. Outernational Brands Inc., No. 1:16-
   Prochnow, a shareholder at Greenberg Traurig).             cv-1634 (E.D.N.Y. filed Apr. 4, 2016) (aloe vera
                                                              drinks); Shmidt v. Victoria Fine Foods LLC,
93	
   See, e.g., Kazemi v. Dave’s Gourmet, Inc., No.             No. 1:16-cv-230 (E.D.N.Y. filed Jan. 15, 2016)
   16-cv-5269 (N.D. Cal. filed Sept. 14, 2016)                (vodka); Riedel v. Lucini Italia Co., No. 1:16-
   (pasta sauces); Villagomez v. Free to Eat                  cv-169 (E.D.N.Y. filed Jan. 13, 2016) (Italian
   Inc., No. 37-2016-28908 (San Diego County                  foods); Cruz-Acevedo v. ConAgra Foods Inc.,
   Super. Ct., Cal., filed Aug. 8, 2016) (cookies);           No. 3:15-cv-02307 (D. P.R. filed Sept. 20,
   O’Neal v. Natural & Tasty LLC, No. RIC-1611717             2015) (Chef Boyardee products). Food makers
   (Riverside County Super. Ct., Cal., filed Sept.            counter that citric acid is used to provide
   12, 2016) (dessert); Garcia v. Rebbl Inc.,                 flavoring, it derives from natural substances,
   No. 00876919CXC (Orange County Super.                      and its common presence is disclosed among
   Ct., Cal., Sept. 20, 2016) (drinks); Benson v.             the product’s ingredients.
   Wheat Montana Farms, Inc., No. RIC1611718
   (Riverside County Super Ct., Cal., filed Sept.
   12, 2016) (pancake mix).



    U.S. Chamber Institute for Legal Reform                                                                  54
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 59 of 69



96	Debra Cassens Weiss, Suit Claims Plaintiff        110	A lawsuit alleged that Mondelez International
    Shocked to Learn Nutella Was ‘Next Best                falsely marketed Sour Patch Watermelon
    Thing to a Candy Bar,’ ABA J., Feb. 3, 2011            Candy when the label stated that the box
    (quoting complaint).                                   contains 28 pieces of candy, but the box could
                                                           hold at least 50 pieces, leaving approximately
97	
   See Ted Burnham, Nutella Maker May Settle               44% of the candy box empty. The district court
   Deceptive Ad Lawsuit for $3 Million, NPR, Apr.          found that the plaintiff could claim deception,
   26, 2012 (including video of Nutella television         despite an accurate net weight and precise
   advertisement).                                         candy count on the label. It dismissed the
                                                           lawsuit, however, because the plaintiff failed to
98	
   Id.                                                     sufficiently allege that the he paid more money
                                                           that the product was worth as a result of the
99	Laurent Belsie, Nutella Settles Lawsuit. You           deception. See Memorandum Decision and
    Can Get $20, Christian Sci. Monitor, Apr. 27,          Order Granting Defendants’ Motion to Dismiss
    2012 (including transcript of television ad).          and Denying Defendants’ Motion to Strike,
                                                           Izquierdo v. Mondelez Int’l, Inc., No. 16-cv-
100	
    See Savalli v. Gerber Prods. Co., No. 15-cv-           4697 (S.D.N.Y. Oct. 26, 2016).
    61554, 2016 WL 5390223, at *1 (S.D. Fla.
    Sept. 20, 2016); see also Henry v. Gerber         111	
                                                          See Julie A. Steinberg, McCormick Pepper,
    Prods. Co., No. 15-cv-02201, 2016 WL 158990           Advil, Starbucks: ‘Slack Fill’ Suits Grow,
    (D. Or. Apr. 18, 2016).                               Bloomberg BNA Prod. Safety & Liab. Reporter,
                                                          Oct. 25, 2016 (citing Bonnie Patten, executive
101 W
     orkman v. Plum Inc., 141 F. Supp.3d 1032,           director of Truthinadvertising.org, a consumer
    1035 (N.D. Cal. 2015).                                watchdog group).

102	
    Id.                                               112	
                                                          See James P. Muehlberger & Iain L. Kennedy,
                                                          The Glass Half-Empty Class Action: Slack-Fill
103	
    Id.                                                   Litigation, Law360, Aug. 3, 2015.

104 L
     ipkind v. PepsiCo. Inc., No. 1:16-cv-05506      113	
                                                          See 21 C.F.R. § 100.100.
    (E.D.N.Y. filed Oct. 4, 2016).
                                                      114	
                                                          See Cal. Bus. & Prof. Code § 12606.2; Cal.
105	Julie A. Steinberg, PepsiCo’s ‘Naked’ Drinks         Health & Safety Code § 110375.
     Deceptively Marketed, Suit Says, Bloomberg
     BNA Class Action Litig. Rep., Oct. 4, 2016       115	
                                                          See Bush v. Mondelez Int’l, Inc., No. 16-cv-
     (quoting PepsiCo statement).                         02460, 2016 WL 5886886, at *1 (N.D. Cal.
                                                          Oct. 7, 2016) (quoting complaint).
106	Complaint, Saidian v. Krispy Kreme Doughnuts,
     Inc., No. 2:16-cv-08338, at 9 (C.D. Cal. filed   116	
                                                          Id. at *3 (quoting Ebner v. Fresh, Inc., No. 13-
     Nov. 9, 2016).                                       56644, 2016 WL 5389307, at *6 (9th Cir. Sept.
                                                          27, 2016)).
107	
    Id. at 10.
                                                      117	
                                                          Id.
108	
    See KIND LLC, Citizen Petition, Docket No.
    FDA-2015-P-4566, Dec. 1, 2015; see also           118	Memorandum and Order, Fermin v. Pfizer, Inc.,
    Coral Beach, FDA Allows More Time for                  No. 15-cv-2016 (E.D.N.Y. Oct. 18, 2016).
    Comments on ‘Healthy’ Food Labels, Food
    Safety News, Jan. 6, 2017.                        119	
                                                          Id. at 4-5.

109	
    See Use of the Term ‘‘Healthy’’ in the            120	
                                                          Id. at 5.
    Labeling of Human Food Products; Request
    for Information and Comments; Extension of
    Comment Period, 81 Fed. Reg. 96,404 (Dec.
    30, 2016).



55                                                                                                The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 60 of 69



121	
    See Complaint, Wurtzburger v. Kentucky Fried       130	
                                                           See Stipulation and Order Regarding the Filing
    Chicken, No. 1:16-cv-08186 (S.D.N.Y.) (filed           of First Amended Class Action Complaint,
    Sept. 29, 2016 and removed to federal court            Strumlauf v. Starbucks Corp., No. 16-cv-01306
    from the Supreme Court of the State of New             (N.D. Cal. Sept. 20, 2016).
    York, Dutchess County).
                                                       131	
                                                           See Lydia Mulvany, The Parmesan Cheese
122	Kathianne Boniello, ‘Where’s the Chicken?’:           You Sprinkle on Your Penne Could Be Wood,
     Woman Sues KFC for $20M Over False                    Bloomberg, Feb. 16, 2016 (citing Dean
     Advertising, N.Y. Post, Oct. 22, 2016; NY             Sommer, a cheese technologist at the Center
     Woman Suing KFC For $20 Million Over $20              for Dairy Research in Madison, Wisconsin).
     Chicken Bucket Ad, CBS News, Oct. 23, 2016.
                                                       132 In re: 100% Grated Parmesan Cheese Mktg.
123	Order Granting Final Approval of Settlement;           and Sales Practices Litig., F. Supp. 3d ,
     Granting in Part and Denying in Part Motion for        2016 WL 3190426 (J.P.M.L. June 2, 2016).
     Attorneys’ Fees, Hendricks v. Starkist Co., No.
     13-cv-00729-HSG (N.D. Cal. Sept. 29, 2016).       133	
                                                           See Christine A. Scheuneman & Elaine Y.
                                                           Lee, Courts Are Distilling the Essence of
124	
    See In re Trader Joes Tuna Litig., No. 2:16-cv-        ‘Handmade’ Spirits Claims, Law360, June 22,
    01371 (C.D. Cal.) (consolidation of four class         2015.
    actions filed in California, Illinois, and New
    York); Soto v. Safeway Inc., No. 3:15-cv-05078     134	
                                                           Order of Dismissal, Salters v. Beam Suntory
    (N.D. Cal. filed Nov. 5, 2015, dismissed July          Inc., No. 4:14-cv-00659, 2015 WL 2124939
    14, 2016); Shiner v. Safeway Inc., No. 3:16-cv-        (N.D. Fla. May 1, 2015).
    00318 (N.D. Cal. filed Jan. 20, 2016); Shihad
    v. Safeway Inc., No. 3:16-cv-00114 (N.D.           135	
                                                           Id.
    Cal. filed Jan. 8, 2016); Shihad v. Wild Planet
    Foods, Inc., No. 1:16-cv-1478 (N.D. Cal. filed     136	
                                                           Id. In 2015, two judges in the Southern District
    Mar. 25, 2016).                                        of California dismissed similar claims targeting
                                                           Maker’s Mark and Jim Beam. As Judge Larry
125	
    See Pincus v. Starbucks Corp., No. 1:16-cv-            A. Burns observed, “[m]achines, including
    4705 (N.D. Ill. filed Apr. 27, 2016); Forouzesh        stills and other equipment, have always
    v. Starbucks Corp., No. 2:16-cv-3830 (C.D. Cal.        been necessary to make bourbon.” Order of
    filed June 1, 2016).                                   Dismissal, Welk v. Beam Suntory Import Co.,
                                                           No. 15-cv-328-LAB (S.D. Cal. Aug. 21, 2015);
126	
    See Crittenden v. Starbucks Corp., No. 1:16-           Nowrouzi v. Maker’s Mark Distillery, Inc., 2015
    03496 (S.D.N.Y. filed May 1, 2016); Strumlauf          WL 4523551, at *4-5 (S.D. Cal. July 27, 2015).
    v. Starbucks Corp., No. 3:16-cv-1306 (N.D. Cal.
    filed Mar. 16, 2016).                              137	
                                                           See Order Granting Summary Judgment, Pye
                                                           v. Fifth Generation, Inc., No. 4:14-cv-00493
127	
    Civil Minutes, Forouzesh v. Starbucks Corp.,           (N.D. Fla. Sept. 27, 2016). Some claims
    No. 2:16-cv-3830, at 3 (C.D. Cal. Aug. 19,             against the maker of Tito’s “Handmade”
    2016).                                                 vodka withstood motions to dismiss and for
                                                           summary judgment, but were eventually
128	
    See Memorandum Opinion and Order, Galanis              dismissed by the parties. See, e.g., Hofmann v.
    v. Starbucks Corp., No. 16-cv-4705, at 7 (N.D.         Fifth Generation Inc., No. 3:14-cv-02569 (S.D.
    Ill. Oct. 14, 2016).                                   Cal.) (dismissed on joint motion May 3, 2016);
                                                           Cabrera v. Fifth Generation Inc., No. 3:14-cv-
129	
    See Order Granting in Part and Denying in Part         02990 (S.D. Cal.) (same); see also Steven
    Defendant’s Motions to Dismiss, Strumlauf v.           Trader, Vodka Drinkers Seek Cert. in Tito’s
    Starbucks Corp., No. 16-cv-01306 (N.D. Cal.            ‘Handmade’ False Ad Suits, Law360, Jan. 11,
    June 17, 2016).                                        2016 (discussing Hofmann and Cabrera cases).
                                                           Similar lawsuits remain pending. See, e.g.,
                                                           Memorandum Decision and Order, Singleton




    U.S. Chamber Institute for Legal Reform                                                               56
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 61 of 69



     v. Fifth Generation Inc., No. 5:15-cv-00474        148	
                                                            See FDA, Final Determination Regarding
     (N.D.N.Y. Jan. 12, 2016) (dismissing claims            Partially Hydrogenated Oils, 80 Fed. Reg.
     for breach of express warranty and negligent           34,650 (June 17, 2015).
     misrepresentation, but denying dismissal of
     other claims).                                     149	Greg G. Lammi, FDA’s Next Gift to the
                                                             Litigation Industry: A Veritable Ban on Partially
138	
    See Order Granting Defendant MillerCoors                 Hydrogenated Oils?, Forbes (Wash. Legal
    LLC’s Motion to Dismiss Plaintiff’s First                Found., Mar. 20, 2015).
    Amended Complaint, Parent v. MillerCoors
    LLC, No. 3:15-cv-1204-GPC-WVG (S.D. Cal.            150	Helen Bottemiller Evich, It’s Official: Obama
    June 16, 2016).                                          Axes Trans Fat, Politico, June 16, 2015
                                                             (quoting Stefanie Fogel, partner and co-chair of
139	
    Vazquez v. Anheuser-Busch Cos. LLC, No.                  the food and beverage practice at DLA Piper).
    1:16-cv-21181 (S.D. Fla. filed Apr. 1, 2016).
                                                        151	
                                                            Id.
140	Kat Sieniuc, Anheuser Can’t Escape ‘Abbey
     Ale’ Suit, Consumer Says, Law360, Sept. 16,        152	Complaint, Backus v. H.J. Heinz, No. 3:15-cv-
     2016.                                                   02738, at 15 (N.D. Cal. filed June 18, 2015).

141	Dan Bobkoff & Bill Chappell, Budweiser May         153	
                                                            See, e.g., Order Granting Defendant Nestle
     Seem Watery, But It Tests at Full Strength, Lab        USA’s Motion to Dismiss First Amended
     Says, NPR, Feb. 27, 2013 (quoting Josh Boxer,          Complaint, Backus v. Nestle USA Inc., No.
     lead attorney for the plaintiffs).                     C-15-1963, at 6-7 (N.D. Cal. Mar. 9, 2016).

142	
    See id.                                             154	Order Granting Defendant’s Motion to Dismiss,
                                                             Guttmann v. Nissin Foods (U.S.A.) Co., No.
143	
    See Lee Moran, Anheuser-Busch Responds                   3:15-cv-567, at 5 (N.D. Cal. Aug. 14, 2015).
    to ‘Watered Down’ Budweiser Lawsuit with
    Funny Ad Campaign, N.Y. Daily News, Mar. 4,         155	
                                                            Id.
    2014; Adam Taylor, Anheuser-Busch Launches
    Campaign to Fight Watered-Down Beer                 156	
                                                            See, e.g., Carrea v. Dreyer’s Grand Ice Cream,
    Accusations, Business Insider, Mar. 3, 2013.            Inc., 475 Fed. App’x 113, 115 (9th Cir. 2012)
                                                            (memorandum disposition); Backus v. Nestle
144	
    See Memorandum Opinion and Order, In re                 USA Inc., 167 F. Supp. 3d 1068, 1074-75
    Anheuser-Busch Beer Labeling Marketing &                (N.D. Cal. 2016); Walker v. B&G Foods, Inc.,
    Sales Practices Litig., No. 1:13 MD 2448, at 31         No. 15-cv-03772, 2016 WL 463253, at *4
    (N.D. Ohio June 2, 2014); see also Lisa Brown,          (N.D. Cal. Feb. 8, 2016); Guttman v. Nissin
    Judge Dismisses Lawsuits Alleging A-B                   Foods (U.S.A.) Co., No. 15-cv-00567, 2015
    Waters Down Beer, St. Louis Post-Dispatch,              WL 4309427, at *3 (N.D. Cal. July 15, 2015);
    June 3, 2014.                                           Chacanaca v. Quaker Oats Co., 752 F. Supp. 2d
                                                            1111, 1121 (N.D. Cal. 2010).
145	
    In re Anheuser-Busch Beer Labeling Mktg. &
    Sales Practices Litig., 644 Fed. App’x 515, 527     157	
                                                            Walker v. B&G Foods, Inc., 2016 WL 463253,
    (6th Cir. 2016) (citing 27 C.F.R. § 7.71(c)).           at *6 (quoting 80 Fed. Reg. 34650, 34651);
                                                            see also Backus v. General Mills, Inc., 122 F.
146	21 C.F.R. § 101.9(c)(2)(ii) (“If the serving           Supp. 3d 909, 933 (N.D. Cal. Aug. 18, 2015).
     contains less than 0.5 grams [of trans-fat], the
     content, when declared, shall be expressed as      158	
                                                            See Order Granting Defendant’s Motion to
     zero.”) (emphasis added).                              Dismiss, Hawkins v. Kellogg Co., No. 16-cv-
                                                            0147 (S.D. Cal. Dec. 13, 2016) (relying on
147	
    See FDA, Tentative Determination Regarding              Consolidated Appropriations Act of 2016,
    Partially Hydrogenated Oils, 78 Fed. Reg.               Pub. L. No. 114-113, § 754, 129 Stat. 2242,
    67,169 (Nov. 8, 2013).                                  2284 (2015)); Backus v. Nestle USA, Inc., 167




57                                                                                                   The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 62 of 69



      F. Supp. 3d 1068, 1073-74 (N.D. Cal. 2016)       171	
                                                           In re 100% Grated Parmesan Cheese
      (same); Backus v. ConAgra Foods, Inc., No. 16-       Marketing and Sales Practices Litig., MDL Nos.
      cv-0454, 2016 WL 3844331, at *3-4 (N.D. Cal.         2705, 2707, 2708, 2016 WL 3190426, at * 1
      July 15, 2016).                                      (J.P.M.L. June 2, 2016).

159	
    Hawkins v. Kellogg Co., slip op., at 16.           172	Lydia Mulvany, The Parmesan Cheese You
                                                            Sprinkle on Your Penne Could Be Wood,
160	
    See, e.g., Order Denying Motion to Dismiss,             Bloomberg News, Feb. 17, 2016.
    Backus v. ConAgra Foods, Inc., No. C-00454
    WHA (N.D. Cal. Oct. 3, 2016) (finding plaintiff    173	
                                                           Id. (quoting Blaire Kniffin, a Whole Foods
    had standing to allege he was misled by                Market Inc. spokeswoman).
    margarine marketed as “maintaining a healthy
    lifestyle” when it includes trans fat).            174 I n re Whole Foods Market, Inc., No. A-14-MC-
                                                            2588-SS, MDL. No. 2588, at ¶¶ 30-31 (W.D.
161	
    See Cal. Health & Safety Code § 25249.5 et              Tex. Feb. 12, 2016).
    seq.
                                                       175	
                                                           Order, In re Whole Foods Market, Inc., No.
162	
    Tye v. Wal-Mart Stores, Inc., Complaint at 4,          A-14-MC-2588-SS, MDL. No. 2588, at 11-
    No. 8:15-cv-01615-DOC-JCG (C.D. Cal. filed             15 (W.D. Tex. Feb. 16, 2016). Litigation has
    Oct. 7, 2015).                                         continued, however, over whether Whole
                                                           Foods improperly disposed of the yogurt,
163	Motion to Dismiss, Tye v. Wal-Mart Stores,            precluding further testing, after the court
     Inc., No. 8:15-cv-01615-DOC-JCG, Dkt. 29, at          dismissed the complaint. See Shayna Posses,
     1-2 (C.D. Cal. Jan. 27, 2016).                        Whole Foods Says It’s Time to Trash Sugary
                                                           Yogurt MDL, Law360, Sept. 2, 2016.
164	Order on Motion to Dismiss, Dkt. 41, at 6 n.2,
     No. 8:15-cv-01615-DOC-JCG (C.D. Cal. Jan.         176	
                                                           See Julie A. Steinberg, Sugar Suits: The Next
     27, 2016).                                            Tobacco?, BNA Class Action Litig. Rep., Sept.
                                                           23, 2016.
165	
    Fonseca v. Vigo Importing Co., No. 5:16-cv-
    02055 (N.D. Cal. filed Apr. 19, 2016).             177	
                                                           See Complaint, Truxel v. General Mills Sales,
                                                           Inc., No. 3:16-cv-0957, at 1 (N.D. Cal. filed
166	
    Cooper v. The Quaker Oats Co., No. 3:16-cv-            Aug. 29, 2016); Complaint, Hadley v. Kellogg
    02364-LV (N.D. Cal. Apr. 29, 2016) (transferred        Sales Co., No. 5:16-cv-04955, at 1 (N.D. Cal.
    to N.D. Ill. for coordinated proceedings               filed Aug. 29, 2016); Complaint, Krommenhock
    with three similar class actions from other            v. Post Foods LLC, No. 3:16-cv-04958, at 1
    jurisdictions).                                        (N.D. Cal. filed Aug. 29, 2016).

167	Emily Field, Quaker Oats Contains Possible        178	
                                                           See id.
     Carcinogen, Suit Says, Law360, May 2, 2016
     (quoting Quaker Oats spokesperson).               179	
                                                           See Truxel v. General Mills Sales, Inc.,
                                                           Complaint at 90-95, No. 3:16-cv-0957 (N.D.
168	
    Charles v. The Wine Group, Inc., Complaint             Cal. filed Aug. 29, 2016).
    at 3, No. BC576061 (Cal. Super. Ct., Mar. 19,
    2015).                                             180	
                                                           Id. at 158.

169	
    See, e.g., Hackman v. Kraft Heinz Food Co.,        181	
                                                           See Amaya v. Dole Packaged Foods, LLC, No.
    Complaint at 15, No. 2:16-cv-00328-MRH                 2:15-cv-7734 (C.D. Cal. filed Oct. 18, 2016).
    (W.D. Pa. Mar. 18, 2016).
                                                       182	
                                                           See, e.g., Videtto v. Kellogg USA, 2009 WL
170	
    Slomski v. The Hain Celestial Group, Inc.,             1439086 (E.D. Cal. 2009; McKinnis v. Kellogg
    Complaint at 3-9, No. 8:13-cv-01757 (C.D. Cal.         USA, 2007 WL 4766060 (C.D. Cal. Sept. 19,
    Nov. 6, 2013).                                         2007).




    U.S. Chamber Institute for Legal Reform                                                                 58
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 63 of 69



183	
    See Amended Order Granting Motion to                 195	
                                                             See Order Granting Motion to Dismiss, Bush
    Dismiss, Werberl v. Pepsico, Inc., No. 4:09-             v. Mondelez Int’l, Inc., No. 16-cv-02460, at 6
    cv-04456, 2010 WL 2673860 (N.D. Cal. July                (N.D. Cal. Oct. 7, 2016) (quoting complaint).
    2, 2010); Sugawara v. Pepsico, Inc., No. 08-
    cv-1335, 2009 WL 1439115 (E.D. Cal. May 21,          196	
                                                             Savalli v. Gerber Prods. Co., No. 15-cv-61554,
    2009).                                                   2016 WL 5390223, at *1 (S.D. Fla. Sept. 20,
                                                             2016).
184	
    The Praxis Project v. Coca-Cola Co., No. 4:17-
    cv-00016 (N.D. Cal. filed Jan. 4, 2017).             197	
                                                             See Kane v. Chobani, LLC, 645 Fed. Appx. 593
                                                             (9th Cir. 2016).
185	The action was brought on behalf of an
     advocacy group, The Praxis Project, by lawyers      198	
                                                             See Kane v. Chobani, Inc., 973 F. Supp.2d 1120
     for the Center for Science and the Public               (N.D. Cal. 2014).
     Interest, Reese LLP, and The Public Health
     Advocacy Institute.                                 199	
                                                             See generally Cary Silverman, I’ll See
                                                             You in the Agency! ‘Primary Jurisdiction’
186	
    See id. (observing “California courts . . . have         Gains Ground As a Defense for Regulated
    recognized that whether a business practice              Industries, 31 LJN Prod. Liab. Law & Strategy,
    is deceptive will usually be a question of fact          no. 11 (May 2013).
    not appropriate for decision on demurrer” and
    reversing district court’s dismissal of food class   200	
                                                             Kane v. Chobani, Inc., 973 F. Supp.2d 1120,
    action).                                                 1124 (N.D. Cal. 2014).

187	
    Sugawara v. Pepsico, Inc., No. 08-cv-1335,           201	
                                                             Kane v. Chobani, Inc., 645 Fed. Appx. at 594.
    2009 WL 1439115 (E.D. Cal. May 21, 2009).
                                                         202	
                                                             Ebner v. Fresh, Inc., No. 13-56644, 2016 WL
188 R
     ooney v. Cumberland Packing Corp., No.                 5389307 (9th Cir. Mar. 17, 2016).
    12-CV-0033-H DHB, 2012 WL 1512106 (S.D.
    Cal. Apr. 16, 2012).                                 203 Id. at *6.

189	
    Pelayo v. Nestle USA, Inc., 989 F. Supp.2d           204	
                                                             See id.
    973, 978 (C.D. Cal. 2013) (quoting opposition).
                                                         205	
                                                             See, e.g., Bush v. Mondelez Int’l, Inc., No.
190	
    Ang v. Whitewave Foods Co., No. 13-CV-1953,              16-cv-02460, 2016 WL 5886886, at *3 (N.D.
    2013 WL 6492353, at *4 (N.D. Cal. Dec. 10,               Cal. Oct. 7, 2016).
    2013).
                                                         206	
                                                             See Rick L. Shackelford & Daniell K. Newman,
191	
    Workman v. Plum Inc., 141 F. Supp.3d 1032,               Why Food Companies May See More Slack-Fill
    1035 (N.D. Cal. 2015) (internal quotation                Class Actions, Law 360, Apr. 12, 2016.
    omitted).
                                                         207	
                                                             See Brazil v. Dole Packaged Foods, Inc., No.
192	
    Salters v. Beam Suntory, Inc., No. 4:14CV659-            14-17480, 2016 WL 5539863 (9th Cir. Sept.
    RH/CAS, 2015 WL 2124939, at *2 (N.D. Fla.                30, 2016) (unpublished).
    May 1, 2015).
                                                         208	
                                                             Id. at *1 (quoting Food & Drug Admin., Food
193	
    Kelly v. Cape Cod Potato Chip Co., 81 F.                 Labeling: Nutrient Content Claims, General
    Supp.3d 754, 760 (W.D. Mo. 2015) (internal               Principles, Petitions, Definition of Terms;
    citation and quotations omitted).                        Definitions of Nutrient Content Claims for the
                                                             Fat, Fatty Acid, and Cholesterol Content of
194	
    Forouzesh v. Starbucks Corp., No. 2:16-cv-               Food, 58 Fed. Reg. 2302, 2407 (Jan. 6, 1993)).
    03830, 2016 WL 4443203, at *3 (C.D. Cal.
    Aug. 19, 2016).                                      209	
                                                             See id.

                                                         210	
                                                             See id. at *2



59                                                                                                  The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 64 of 69



211	
    See id. at *1.                                      227	
                                                            Bruton v. Gerber Prod. Co., No. 12-CV-02412-
                                                            LHK, 2014 WL 2860995, at *2, *4 (N.D. Cal.
212	
    See Julie A. Steinberg, Dole ‘All Natural’ Ruling       June 23, 2014).
    Draws Mixed Reviews, Bloomberg BNA Prod.
    Safety & Liab. Reporter, Oct. 10, 2016.             228	
                                                            See id. at *6-7.

213	
    Brazil, 2016 WL 5539863, at *2 (“[A] plaintiff      229	
                                                            See Bruton v. Gerber Prods. Co., No. 15-15174
    cannot be awarded a full refund unless the              (9th Cir. Dec. 20, 2016).
    product she purchased was worthless.”).
                                                        230	
                                                            In re Modafinil Antitrust Litig., No. 15-3475,
214	
    See id. at *3.                                          2016 WL 4757793, at *6 (3d Cir. Sept. 13,
                                                            2016) (citing Newton v. Merrill Lynch, Pierce,
215	
    See id.                                                 Fenner & Smith, Inc., 259 F.3d 154, 162 (3d
                                                            Cir. 2001)).
216	
    See, e.g., Julie A. Steinberg, Consumers:
    ConAgra Ruling Big Boon for Other Fraud             231	
                                                            AT&T Mobility LLC v. Concepcion, 563
    Cases, Bloomberg BNA: Prod. Safety & Liab.              U.S. 333, 350 (2011); see also Coopers
    Reporter, Jan. 5. 2017 (reporting comments of           & Lybrand v. Livesay, 437 U.S. 463, 476
    plaintiffs’ attorneys at the Millberg LLP, Blood        (1978) (“Certification of a large class may so
    Hurst & O’Reardon, LLP, and Stanley Law                 increase the defendant’s potential damages
    Group).                                                 liability and litigation costs that he may find it
                                                            economically prudent to settle and to abandon
217	
    See Briseno v. ConAgra Foods Inc., No. 15-              a meritorious defense.”); Blue Chip Stamps v.
    55727 (9th Cir.).                                       Manor Drug Stores, 421 U.S. 723, 740 (1975)
                                                            (recognizing that class certification gives a
218	Cara Bayles, 9th Circ. Skeptical of ConAgra’s          case “settlement value to the plaintiff out of
     GMO False Ad Decert. Bid, Law360, Sept. 12,            any proportion to the prospect of success at
     2016.                                                  trial”).

219	
    See Caroline Simson, 11 Statewide Classes           232	
                                                            See Mayer Brown LLP, Do Class Actions
    OK’d In ConAgra ‘100% Natural’ Oil Row,                 Benefit Class Members? An Empirical Analysis
    Law360, Feb. 24, 2015.                                  of Class Actions 1-2 (U.S. Chamber Inst. for
                                                            Legal Reform, Dec. 2013).
220	
    Briseno v. ConAgra Foods Inc., 844 F.3d 1121
    (9th Cir. 2017).                                    233	
                                                            See Assoc. Press, Men Sue Subway Over Too-
                                                            Short Footlong After Aussie Teen Matt Corby’s
221	
    Id. (quoting Rule 23(b)(3)(D).                          Photo Ignites Scandal, Jan. 24, 2013.

222	
    See Carrera v. Bayer Corp., 727 F.3d 300 (3d        234	
                                                            See Kaylee Osowski, Some Subway ‘Footlong’
    Cir. 2013).                                             Subs Don’t Measure Up, N.Y. Post, Jan. 17,
                                                            2013 (reporting the photo gained 118,000
223	
    See Jones v. ConAgra Foods, Inc., No. C 12-             “likes” in just 24 hours).
    01633 CRB, 2014 WL 2702726, at *1-2 (N.D.
    Cal. June 13, 2014).                                235	
                                                            See Ali Watkins, Shrunken Subway Sandwich
                                                            Lead to N.J. Lawsuit, Daily News, Jan. 25,
224	
    See id. at *10.                                         2013.

225	
    See id. at *11.                                     236	Transfer Order, In re Subway Footlong
                                                             Sandwich Marketing & Sales Practices Litig.,
226	
    See Jones v. ConAgra Foods, Inc., No. 14-                MDL No. 2439 (J.P.M.L. June 10, 2013);
    16327 (9th Cir. July 12, 2016) (stay pending             Conditional Transfer Order (CTO-1), In re
    Supreme Court resolution of Microsoft Corp. v.           Subway Footlong Sandwich Marketing & Sales
    Baker, No. 15-457).                                      Practices Litig., MDL No. 2439 (J.P.M.L. June
                                                             25, 2013).



    U.S. Chamber Institute for Legal Reform                                                                  60
       Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 65 of 69



237	
    Decision and Order, In re Subway Footlong          250 C
                                                            lass Action Complaint at 2, Careathers v.
    Sandwich Marketing & Sales Practices Litig.,           Red Bull N. Am. Inc., No. 1:13-cv-00369-KPF
    MDL No. 13-02439, at 3 (E.D. Wis. Feb. 25,             (S.D.N.Y. Jan. 16, 2013).
    2016) (Subway Final Settlement Approval).
                                                       251 S
                                                            ee generally Plaintiffs’ Memorandum of Law
238	
    Id.                                                    in Support of the Joint Motion for Preliminary
                                                           Approval of Class Action Settlement,
239	
    See id. at 4-5, 12.                                    Careathers v. Red Bull N. Am. Inc., No. 1:13-
                                                           cv-0369 (S.D.N.Y. July 14, 2014); Plaintiffs’
240	Jonathan Stempel, Subway ‘Footlong’                   Memorandum of Law in Support of the Joint
     Settlement Gets Appeals Court Grilling,               Motion for Preliminary Approval of Class Action
     Reuters, Sept. 8, 2016 (quoting Jeffrey Babbin,       Settlement, Wolf v. Red Bull GmbH, No. 1:13-
     a lawyer for Subway); see also Bruce Vielmetti,       cv-08008 (KPF) (S.D.N.Y. July 14, 2014) (July
     Size Does Matter — Judge Oks Preliminary              31, 2014).
     Deal on Subway Case, Journal Sentinel, Oct.
     20, 2015.                                         252	Jacob Davidson, Thanks for Ruining the Red
                                                            Bull Settlement, Internet, Money Magazine,
241	Subway Final Settlement Approval, supra, at            Oct. 9, 2014.
     28.
                                                       253	Pete Brush, Red Bull for Everybody! Judge
242	
    Id.                                                     OKs $13M False Ad Settlement, Law360, May
                                                            1, 2015.
243	Jacob Gershman, Subway ‘Footlong’
     Settlement Short on Dough, Wall St. J., Oct.      254	
                                                           See Order for Awarding Attorneys’ Fees,
     20, 2015.                                             Expenses and Service Awards for Named
                                                           Plaintiff, Careathers v. Red Bull N. Am. Inc.,
244	
    See Subway Final Settlement Approval, supra,           No. 1:13-cv-0369 (S.D.N.Y. May 12, 2015).
    at 16-17 (noting objection to settlement of
    Theodore H. Frank of the Center for Class          255	Pete Brush, supra (quoting Jason Russell of
    Action Fairness).                                       Skadden Arps Slate Meagher & Flom LLP).

245	
    In re Subway Footlong Sandwich Marketing &         256	
                                                           See Dennis v. Kellogg Co., Case No. 09-CV-
    Sales Practices Litig., No. 16-1652 (7th Cir.).        1786-L (WMc), 2013 WL 6055326, at *1 (S.D.
                                                           Cal. Nov. 14, 2013).
246	
    See Jonathan Stempel, Subway ‘Footlong’
    Settlement Gets Appeals Court Grilling,            257	
                                                           See Maria Godoy, No, Frosted Mini-Wheats
    Reuters, Sept. 8, 2016.                                Won’t Make Your Kids Smarter, NPR, May 30,
                                                           2013.
247	
    See Stipulation of Settlement, Hendricks v.
    StarKist Co., No. 3:13-cv-0729-HSG (N.D. Cal.      258	
                                                           See Dennis v. Kellogg Co., 687 F.3d 1149 (9th
    May 14, 2015).                                         Cir. July 13, 2012), withdrawn and superseded,
                                                           697 F.3d 858 (9th Cir. 2012).
248	Order Granting Final Approval of Settlement;
     Granting in Part and Denying in Part Motion for   259	
                                                           Id.; see also Maura Dolan, Kellogg Class-Action
     Attorneys’ Fees, Hendricks v. StarKist Co., No.       Settlement Rejected by Federal Appeals Court,
     3:13-cv-0729-HSG (N.D. Cal. Sept. 29, 2016).          L.A. Times, July 14, 2012.

249	
    See Plaintiff’s Notice of Motion and Motion        260	
                                                           Dennis v. Kellogg Co., 697 F.3d at 869.
    for an Award of Attorneys’ Fees, Costs and
    Expenses, and Incentive Awards for the             261	
                                                           See Dennis v. Kellogg Co., No. 09-CV-1786-L
    Class Representative and Interested Parties,           (WMc), 2013 WL 6055326, at *1 (S.D. Cal.
    Hendricks v. StarKist Co., No. 3:13-cv-0729-           Nov. 14, 2013).
    HSG (N.D. Cal. Oct. 30, 2015).




61                                                                                                 The Food Court
         Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 66 of 69



262	
    See Melissa LaFreniere, Kellogg’s Frosted            273	
                                                             See Ben James, Atty Fees in $5.5 Nutella Deal
    Mini-Wheats Class Action Settlement Checks               Left Bad Taste, Consumers Say, Law360, June
    Mailed, Top Class Actions, Apr. 18, 2016.                15, 2012.

263	
    Id. (comment posted by Burt Draper, May 7,           274	
                                                             See Sindhu Sundar, $3M Nutella Settlement
    2016).                                                   Goes Through After Atty Award Slashed,
                                                             Law360, July 31, 2012.
264	Plaintiffs’ Unopposed Motion for Preliminary
     Approval of Class Action Settlement, Eggnatz        275	
                                                             In re Nutella Marketing & Sales Practices Litig.,
     v. Kashi Co., No. 1:12-cv-21678 (S.D. Fla. June         Nos. 12-3456, 12-3457 and 12-4629 (3d Cir.
     5, 2015).                                               Sept. 29, 2014).

265	
    See Final Judgment and Notice of Dismissal,          276	
                                                             See In re Ferraro Litig., No. 12-56459 (9th Cir.
    Eggnatz v. Kashi Co., No. 1:12-cv-21678, at 4            July 16, 2014).
    (S.D. Fla. Feb. 1, 2016).
                                                         277	
                                                             See Mayer Brown LLP, Do Class Actions
266	
    Id.                                                      Benefit Class Members? An Empirical
                                                             Analysis of Class Actions 1 (U.S. Chamber
267	
    See Laurent Belsie, Nutella Settles Lawsuit.             Inst. for Legal Reform, Dec. 2013) (finding
    You Can Get $20, Christian Sci. Monitor, Apr.            “[a]pproximately 14 percent of all class action
    27, 2012.                                                cases remained pending four years after
                                                             they were filed, without resolution or even a
268	
    In re: Nutella Marketing & Sales Practices Litig.,       determination of whether the case could go
    No. 3:11-cv-01086 (D. N.J.).                             forward on a class-wide basis”).

269	Final Judgment and Order Approving                  278	
                                                             See id. at 6.
     Settlement and Dismissing Claims of Class
     Members with Prejudice and Granting                 279	
                                                             See id. at 6-7.
     Plaintiffs’ Motion for Attorney’s Fees, In re
     Ferrero Litig., No. 3:11-cv-00205-H-KSC (S.D.       280	
                                                             See id. at 7.
     Cal. July 9, 2012).
                                                         281	Greg Trotter, Lawsuits Challenging Food
270	Lindsay Goldwert, Maker of Nutella Settles               Labels on the Rise, But Are They Good for
     with Consumers Over ‘Healthy Food’ Claims;               Consumers, Chic. Trib., May 6, 2016.
     Will Pay Out $3 Million, N.Y. Daily News, Apr.
     26, 2012.                                           282	
                                                             Id.

271	Abby Ellin, Nutella, After Suit, Drops Health       283	
                                                             See Carlton Fields, Class Action Survey: Best
     Claims, ABC News via Good Morning America,              Practices in Reducing Cost and Managing Risk
     World News, Apr. 26, 2012.                              in Class Action Litigation 14 (2016)

272	Emily Anne Epstein, Spread the Wealth!              284	
                                                             See id. at 4, 7-8 (estimating total spending
     Mum Win $3 million in Class-Action Suit Over            on legal service related to all class actions ay
     Nutella’s ‘Misleading’ Health Claims, Daily             $2.1 billion in 2015, and finding 25% of this
     Mail, Apr. 27, 2012.                                    spending related to actions alleging consumer
                                                             fraud).




    U.S. Chamber Institute for Legal Reform                                                                     62
Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 67 of 69
Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 68 of 69
           Case 3:18-cv-06006-WHA Document 15-4 Filed 11/08/18 Page 69 of 69




202.463.5724 main   1615 H Street, NW      instituteforlegalreform.com
202.463.5302 fax    Washington, DC 20062
